 



Exhibit 10.31
AGREEMENT AND PLAN OF REORGANIZATION
BY AND AMONG
PACKETEER, INC.
OSLO ACQUISITION CORPORATION,
TACIT NETWORKS, INC.
AND
VIKRAM GUPTA, AS STOCKHOLDERS’ AGENT
MAY 8, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   Definitions     1  
 
                2.   The Merger     7  
 
               
 
  2.1   The Merger     7  
 
  2.2   Closing; Effective Time     7  
 
  2.3   Effect of the Merger     7  
 
  2.4   Certificate of Incorporation; Bylaws     7  
 
  2.5   Directors and Officers     7  
 
  2.6   Effect on Capital Stock     8  
 
  2.7   Surrender of Certificates     9  
 
  2.8   No Further Ownership Rights in Target Capital Stock     10  
 
  2.9   Lost, Stolen or Destroyed Certificates     10  
 
  2.10   Taking of Necessary Action; Further Action     11  
 
                3.   Representations and Warranties of Target     13  
 
               
 
  3.1   Organization, Standing and Power     13  
 
  3.2   Authority     13  
 
  3.3   Governmental Authorization     14  
 
  3.4   Financial Statements     14  
 
  3.5   Capital Structure     15  
 
  3.6   Absence of Certain Changes     16  
 
  3.7   Absence of Undisclosed Liabilities     17  
 
  3.8   Litigation     18  
 
  3.9   Restrictions on Business Activities     18  
 
  3.10   Intellectual Property     18  
 
  3.11   Interested Party Transactions     21  
 
  3.12   Minute Books     22  
 
  3.13   Complete Copies of Materials     22  
 
  3.14   Material Contracts     22  
 
  3.15   Inventory     23  
 
  3.16   Accounts Receivable     23  
 
  3.17   Customers and Suppliers     23  
 
  3.18   Employees and Consultants     24  
 
  3.19   Title to Property     24  
 
  3.20   Environmental Matters     25  
 
  3.21   Taxes     26  
 
  3.22   Employee Benefit Plans     27  
 
  3.23   Employee Matters     30  
 
  3.24   Insurance     30  
 
  3.25   Compliance With Laws     31  
 
  3.26   Brokers’ and Finders’ Fee     31  
 
  3.27   Privacy Policies.     31  
 
  3.28   International Trade Matters     31  
 
  3.29   Representations Complete     32  
 
               
i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   4.   Representations and Warranties of
Acquiror and Merger Sub     32  
 
               
 
  4.1   Organization, Standing and Power     32  
 
  4.2   Authority     32  
 
  4.3   Litigation     33  
 
  4.4   Interim Operations of Merger Sub     33  
 
  4.5   Brokers’ and Finders’ Fee     33  
 
  4.6   Representations Complete     33  
 
                5.   Conduct Prior to the Effective Time     33  
 
               
 
  5.1   Conduct of Business of Target     33  
 
  5.2   No Solicitation     36  
 
                6.   Additional Agreements     36  
 
               
 
  6.1   Preparation of Information Statement     36  
 
  6.2   Approval of Stockholders     37  
 
  6.3   Access to Information     37  
 
  6.4   Confidentiality     38  
 
  6.5   Public Disclosure     38  
 
  6.6   Regulatory Approval; Further Assurances     38  
 
  6.7   Target Options     39  
 
  6.8   Intentionally Omitted     39  
 
  6.9   Escrow Agreement     39  
 
  6.10   Employees     40  
 
  6.11   Termination of 401(k) Plan     40  
 
  6.12   Expenses     40  
 
                7.   Conditions to the Merger     40  
 
               
 
  7.1   Conditions to Obligations of Each Party to Effect the Merger     40  
 
  7.2   Additional Conditions to the Obligations of Acquiror and Merger Sub    
41  
 
  7.3   Additional Conditions to Obligations of Target     42  
 
                8.   Termination, Amendment and Waiver     43  
 
               
 
  8.1   Termination     43  
 
  8.2   Effect of Termination     44  
 
  8.3   Amendment     44  
 
  8.4   Extension; Waiver     44  
 
                9.   Escrow and Indemnification     44  
 
               
 
  9.1   Escrow Fund     44  
 
  9.2   Indemnification     44  
 
  9.3   Escrow Period; Release From Escrow     45  
 
                ii


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  9.4   Claims Upon Escrow Fund     46  
 
  9.5   Objections to Claims     46  
 
  9.6   Resolution of Conflicts and Arbitration     46  
 
  9.7   Stockholders’ Agent     47  
 
  9.8   Actions of the Stockholders’ Agent     48  
 
  9.9   Third-Party Claims     48  
 
                10.   General Provisions     48  
 
               
 
  10.1   Notices     48  
 
  10.2   Definitions     50  
 
  10.3   Counterparts     50  
 
  10.4   Entire Agreement; Nonassignability; Parties in Interest     50  
 
  10.5   Severability     50  
 
  10.6   Remedies Cumulative     51  
 
  10.7   Governing Law     51  
 
  10.8   Rules of Construction     51  
 
  10.9   Amendment; Waiver     51   iii


 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Schedule A
  Allocation Spreadsheet
 
   
Schedule B
  Option Spreadsheet
 
   
Exhibit A
  Certificate of Merger
 
   
Exhibit B
  Escrow Agreement
 
   
Exhibit C
  Opinion of Target Counsel

 iv

 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF REORGANIZATION
     This AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made and
entered into as of May 8, 2006 by and among Packeteer, Inc., a Delaware
corporation (“Acquiror”), Oslo Acquisition Corporation, a Delaware corporation
(“Merger Sub”) and wholly owned subsidiary of Acquiror, Tacit Networks, Inc., a
Delaware corporation (“Target”), and, solely with respect to Sections 6.9 and 9
hereof, Vikram Gupta, as the agent for Target stockholders (“Stockholders’
Agent”).
RECITALS
     A. The Boards of Directors of Target, Acquiror and Merger Sub believe it is
in the best interests of their respective companies and the stockholders of
their respective companies that Target and Merger Sub combine into a single
company through the statutory merger of Merger Sub with and into Target (the
“Merger”) and, in furtherance thereof, have approved the Merger.
     B. Pursuant to the Merger, among other things, the outstanding shares of
Target preferred stock, $0.001 par value (“Target Preferred Stock”), and Target
common stock, $0.001 par value (“Target Common Stock”) (collectively, the Target
Preferred Stock and Target Common Stock are referred to herein as “Target
Capital Stock”), shall be converted into the right to receive the Merger
Consideration (as defined in Section 2.6(a)) upon the terms and subject to the
conditions set forth herein.
     C. Target, Acquiror and Merger Sub desire to make certain representations
and warranties and other agreements in connection with the Merger.
     NOW, THEREFORE, in consideration of the covenants and representations set
forth herein, and for other good and valuable consideration, the parties agree
as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Acquiror” has the meaning set forth in the introductory paragraph.
     “Acquiror Common Stock” has the meaning set forth in Section 6.7.
     “Acquiror Disclosure Schedule” has the meaning set forth in Section 4.
     “Acquiror Indemnified Person” and “Acquiror Indemnified Persons” have the
meanings set forth in Section 9.2(b).
     “Acquisition Proposal” has the meaning set forth in Section 5.2.
     “Aggregate Preferred Preference Amount” means the sum of the aggregate
Series A Preference Amount, aggregate Series B Preference Amount and aggregate
Series C Preference

1



--------------------------------------------------------------------------------



 



Amount for all shares of Target Preferred Stock issued and outstanding
immediately prior to the Effective Time.
     “Aggregate Secondary Consideration Amount” means $78.5 million less the
Aggregate Preferred Preference Amount.
     “Allocation Spreadsheet” has the meaning set forth in Section 2.6(d).
     “Applicable Escrow Ownership Percentage” means, with respect to each Target
stockholder as of immediately prior to the Effective Time, the percentage
obtained by dividing (i) the sum of that portion of the Merger Consideration to
which such Target stockholder will be entitled pursuant to Section 2.6, by
(ii) the aggregate Merger Consideration.
     “Bid” has the meaning set forth in Section 3.29.
     “Certificate of Merger” has the meaning set forth in Section 2.1.
     “CERCLA” has the meaning set forth in Section 3.20(a)(i).
     “Certificates” has the meaning set forth in Section 2.7(a).
     “Closing” has the meaning set forth in Section 2.2.
     “Closing Date” has the meaning set forth in Section 2.2.
     “COBRA” has the meaning set forth in Section 3.22(e).
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Confidential Information” has the meaning set forth in Section 3.10(i).
     “Confidentiality Agreement” has the meaning set forth in Section 6.4.
     “Copyrights” has the meaning set forth in Section 3.10(a)(iii).
     “Damages” has the meaning set forth in Section 9.2(b).
     “Delaware Law” has the meaning set forth in Section 2.1.
     “Dissenting Shares” has the meaning set forth in Section 2.6(f).
     “Dissenting Stockholder” has the meaning set forth in Section 2.6(f).
     “Effective Time” has the meaning set forth in Section 2.2.
     “End User License Agreements” has the meaning set forth in Section 3.10(e).
     “Environmental Laws” has the meaning set forth in Section 3.20(a)(i).

2



--------------------------------------------------------------------------------



 



     “ERISA” has the meaning set forth in Section 3.22(a).
     “ERISA Affiliate” has the meaning set forth in Section 3.22(a).
     “Escrow Agent” has the meaning set forth in Section 9.1(a).
     “Escrow Agreement” has the meaning set forth in Section 6.9.
     “Escrow Amount” has the meaning set forth in Section 2.7(e).
     “Escrow Fund” has the meaning set forth in Section 2.7(e).
     “Exchange Ratio” has the meaning set forth in Section 6.7.
     “Expenses” has the meaning set forth in Section 6.11.
     “Final Allocation Spreadsheet” has the meaning set forth in Section 7.2(c).
     “Final Option Spreadsheet” has the meaning set forth in Section 7.2(c).
     “First Investor Rights Agreement” has the meaning set forth in
Section 3.5(a).
     “GAAP” has the meaning set forth in Section 3.4(a).
     “Government Contract” has the meaning set forth in Section 3.29.
     “Governmental Entity” has the meaning set forth in Section 3.2.
     “Hazardous Materials” has the meaning set forth in Section 3.20(a)(ii).
     “HIPAA” has the meaning set forth in Section 3.22(e).
     “HSR” has the meaning set forth in Section 3.2.
     “Information Statement” has the meaning set forth in Section 6.1(a).
     “Integrator Agreement” has the meaning set forth in Section 3.10(e).
     “Intellectual Property” has the meaning set forth in Section 3.10(a).
     “Inventions Assignment” has the meaning set forth in Section 3.10(h).
     “Investor Rights Agreements” has the meaning set forth in Section 3.5(a).
     “Issued Patents” has the meaning set forth in Section 3.10(a)(i).
     “JAMS” has the meaning set forth in Section 9.6(a).
     “Limitation” has the meaning set forth in Section 9.2(c).

3



--------------------------------------------------------------------------------



 



     “Material” has the meaning set forth in Section 10.2.
     “Material Adverse Effect” has the meaning set forth in Section 10.2.
     “Material Contract” has the meaning set forth in Section 3.14.
     “Merger” has the meaning set forth in Recital A.
     “Merger Consideration” has the meaning set forth in Section 2.6(a).
     “Merger Sub” has the meaning set forth in the introductory paragraph.
     “Officer’s Certificate” has the meaning set forth in Section 9.4.
     “Option Spreadsheet” has the meaning set forth in Section 3.5(b).
     “Patent Applications” has the meaning set forth in Section 3.10(a)(ii).
     “Patents” has the meaning set forth in Section 3.10(a)(ii).
     “Pipeline” has the meaning set forth in Section 3.4(c).
     “Prior Inventions Technology” has the meaning set forth in Section 3.10(h).
     “Purchase Agreement” has the meaning set forth in Section 3.10(e).
     “Put Right Agreement” has the meaning set forth in Section 3.5(a).
     “Qualified Offer” has the meaning set forth in Section 6.12.
     “Qualified Offer Letter” has the meaning set forth in Section 6.12.
     “Release Date” has the meaning set forth in Section 9.3(b).
     “RCRA” has the meaning set forth in Section 3.20(a)(i).
     “Returns” has the meaning set forth in Section 3.21(b).
     “SEC” has the meaning set forth in Section 4.2.
     “Secondary Per Share Merger Consideration” means the quotient obtained by
dividing (i) the Aggregate Secondary Consideration Amount, by (ii) (A) the
number of issued and outstanding shares of Common Stock (on an as-converted
basis) immediately prior to the Effective Time, and (B) the aggregate number of
shares of Target Common Stock that are subject to purchase upon exercise of all
Target Options outstanding as of the Closing Date, whether vested or unvested.
     “Second Investor Rights Agreement” has the meaning set forth in
Section 3.5(a).

4



--------------------------------------------------------------------------------



 



     “Securities Act” has the meaning set forth in Section 3.11.
     “Series A Preference Amount” means $1.03842.
     “Series B Preference Amount” means $1.54.
     “Series C Preference Amount” means $2.81836.
     “Stockholders’ Agent” has the meaning set forth in the introductory
paragraph.
     “Subsidiary” has the meaning set forth in Section 10.2.
     “Surviving Corporation” has the meaning set forth in Section 2.1.
     “Target” has the meaning set forth in the introductory paragraph.
     “Target Balance Sheet” has the meaning set forth in Section 3.7.
     “Target Balance Sheet Date” has the meaning set forth in Section 3.6.
     “Target Capital Stock” has the meaning set forth in Recital B.
     “Target Charter Documents” has the meaning set forth in Section 3.1.
     “Target Common Stock” has the meaning set forth in Recital B.
     “Target Disclosure Schedule” has the meaning set forth in Section 3.
     “Target Employee Plans” has the meaning set forth in Section 3.22(a).
     “Target Expenses” has the meaning set forth in Section 3.7.
     “Target Financial Statements” has the meaning set forth in Section 3.4.
     “Target International Employee Plans” has the meaning set forth in
Section 3.22(a).
     “Target Intellectual Property” has the meaning set forth in
Section 3.10(c).
     “Target Option Plan” has the meaning set forth in Section 3.5(b).
     “Target Options” has the meaning set forth in Section 2.6(c).
     “Target Products” has the meaning set forth in Section 3.10(c)(ii).
     “Target Preferred Stock” has the meaning set forth in Recital B.
     “Target Software” has the meaning set forth in Section 3.10(k).
     “Target’s Current Facilities” has the meaning set forth in Section 3.20(b).

5



--------------------------------------------------------------------------------



 



     “Target’s Facilities” has the meaning set forth in Section 3.20(b).
     “Tax” and “Taxes” have the meanings set forth in Section 3.21(a).
     “Termination Date” has the meaning set forth in Section 9.2(a).
     “Third Party Intellectual Property” has the meaning set forth in
Section 3.10(d).
     “Trademarks” has the meaning set forth in Section 3.10(a)(iv).
     2. The Merger.
          2.1 The Merger. At the Effective Time and subject to and upon the
terms and conditions of this Agreement, the Certificate of Merger attached
hereto as Exhibit A (the “Certificate of Merger”) and the applicable provisions
of the Delaware General Corporation Law (“Delaware Law”), Merger Sub shall be
merged with and into Target, the separate corporate existence of Merger Sub
shall cease and Target shall continue as the surviving corporation (the
“Surviving Corporation”).
          2.2 Closing; Effective Time. The closing of the transactions
contemplated hereby (the “Closing”) shall take place as soon as practicable, but
no later than two (2) business days, after the satisfaction or waiver of each of
the conditions set forth in Section 7 hereof, or at such other time as the
parties hereto agree (the “Closing Date”). The Closing shall take place at the
offices of DLA Piper Rudnick Gray Cary US LLP, or at such other location as the
parties hereto agree. In connection with the Closing, the parties hereto shall
cause the Merger to be consummated by filing the Certificate of Merger, together
with any required certificates, with the Secretary of State of the State of
Delaware, in accordance with the relevant provisions of Delaware Law (the time
of such filing being the “Effective Time”).
          2.3 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in this Agreement, the Certificate of Merger and the
applicable provisions of Delaware Law. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all the property, rights,
privileges, powers and franchises of Target and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities and duties of Target and
Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.
          2.4 Certificate of Incorporation; Bylaws.
               (a) At the Effective Time, the Certificate of Incorporation of
the Surviving Corporation shall be amended and restated in its entirety to read
as the Certificate of Incorporation of Merger Sub as in effect immediately prior
to the Effective Time; provided, however, that Article I of the Certificate of
Incorporation of the Surviving Corporation shall be amended to read as follows:
“The name of the corporation is Tacit Networks, Inc.”
               (b) The Bylaws of Merger Sub, as in effect immediately prior to
the Effective Time, shall be the Bylaws of the Surviving Corporation until
thereafter amended.
          2.5 Directors and Officers.

6



--------------------------------------------------------------------------------



 



               (a) Directors. Effective as of the Effective Time, each of the
directors of Target shall resign from the board of directors of Target. The
directors of Merger Sub immediately prior to the Effective Time shall be the
directors of the Surviving Corporation at the Effective Time, to serve until the
earlier of their respective resignation or removal or until their respective
successors are duly elected or appointed and qualified, as the case may be.
               (b) Officers. The officers of Target immediately prior to the
Effective Time shall be the initial officers of the Surviving Corporation and
shall hold office until the earlier of their death, resignation or removal.
          2.6 Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Merger Sub, Target or the holders
of any of the following securities:
               (a) Conversion of Target Capital Stock. Each share of Target
Capital Stock issued and outstanding immediately prior to the Effective Time
(other than shares canceled pursuant to Section 2.6(b)) shall be converted and
exchanged, without any action on the part of the holders thereof, into the right
to receive, upon surrender of the certificate representing such share of Target
Capital Stock, an amount in cash (in aggregate, the “Merger Consideration”) as
follows:
                    (i) in the case of Target’s Series A Preferred Stock, an
amount per share equal to (A) the Series A Preference Amount, plus (B) the
Secondary Per Share Merger Consideration;
                    (ii) in the case of Target’s Series B Preferred Stock, an
amount per share equal to (A) the Series B Preference Amount, plus (B) the
Secondary Per Share Merger Consideration;
                    (iii) in the case of Target’s Series C Preferred Stock, an
amount per share equal to (A) the Series C Preference Amount, plus (B) the
Secondary Per Share Merger Consideration; and
                    (iv) in the case of the Target’s Common Stock, an amount per
share equal to the Secondary Per Share Merger Consideration.
               (b) Cancellation of Target Capital Stock Owned by Acquiror. At
the Effective Time, each share of Target Capital Stock owned by Acquiror or any
direct or indirect wholly owned subsidiary of Acquiror immediately prior to the
Effective Time shall be canceled and extinguished without any conversion
thereof.
               (c) Target Stock Options. At the Effective Time, each option to
purchase Target Common Stock then outstanding under the Target Option Plan (as
defined in Section 3.5) (“Target Options”) shall be assumed by Acquiror in
accordance with the provisions of Section 6.7.
               (d) Merger Consideration Allocation. Attached as Schedule A is a
spreadsheet illustrating the allocation of the Merger Consideration among the
holders of the

7



--------------------------------------------------------------------------------



 



Target Capital Stock (including the Applicable Escrow Ownership Percentage for
each such holder), assuming that (i) no stock options are granted by Target
following the date hereof, and (ii) none of the Target Options outstanding as of
the date hereof are exercised on or before the Closing (the “Allocation
Spreadsheet”).
               (e) Capital Stock of Merger Sub. At the Effective Time, each
share of common stock of Merger Sub issued and outstanding immediately prior to
the Effective Time shall be converted into and exchanged for one validly issued,
fully paid and nonassessable share of common stock of the Surviving Corporation.
Each stock certificate of Merger Sub evidencing ownership of any such shares
shall continue to evidence ownership of such shares of capital stock of the
Surviving Corporation.
               (f) Dissenters’ Rights. Notwithstanding any provision of this
Agreement to the contrary, any shares of Target Capital Stock held by a holder
who has demanded and perfected such holder’s right for appraisal of such shares
in accordance with Delaware Law and who, as of the Effective Time, has not
effectively withdrawn or lost such right to appraisal (“Dissenting Shares”), if
any, shall not be converted into the Merger Consideration but shall instead be
converted into the right to receive such consideration as may be determined to
be due with respect to such Dissenting Shares pursuant to Delaware Law. Target
shall give Acquiror prompt notice of any demand received by Target to require
Target to purchase shares of Target Capital Stock, and Acquiror shall have the
right to direct and participate in all negotiations and proceedings with respect
to such demand. Target agrees that, except with the prior written consent of
Acquiror, or as required under the Delaware Law, it will not voluntarily make
any payment with respect to, or settle or offer to settle, any such purchase
demand. Each holder of Dissenting Shares (“Dissenting Stockholder”) who,
pursuant to the provisions of Delaware Law, becomes entitled to payment of the
fair value for shares of Target Capital Stock shall receive payment therefore
(but only after the value therefore shall have been agreed upon or finally
determined pursuant to such provisions). If, after the Effective Time, any
Dissenting Shares shall lose their status as Dissenting Shares, Acquiror shall
issue and deliver, upon surrender by such stockholder of a certificate or
certificates representing shares of Target Capital Stock, the portion of the
Merger Consideration to which such stockholder would otherwise be entitled under
this Section 2.6 and the Certificate of Merger less the portion of the Merger
Consideration allocable to such stockholder that has been deposited in the
Escrow Fund in respect of such shares of Target Capital Stock pursuant to
Section 2.7(e) and Section 9 hereof.
          2.7 Surrender of Certificates.
               (a) Exchange Procedures. Each holder of record of a certificate
or certificates that immediately prior to the Effective Time represented
outstanding shares of Target Capital Stock (the “Certificates”), whose shares
were converted into the right to receive a portion of the Merger Consideration
pursuant to Section 2.6, shall deliver to Acquiror a letter of transmittal (the
form of which shall have been provided by Acquiror to each such individual prior
to the Effective Time), together with instructions for use in effecting the
surrender of the Certificates in exchange for such portion of the Merger
Consideration. Upon surrender of a Certificate for cancellation to Acquiror,
together with such letter of transmittal and other documents specified in the
letter of transmittal, duly completed and validly executed in accordance with
the instructions thereto, and following the Effective Time, the holder of such

8



--------------------------------------------------------------------------------



 



Certificate shall be entitled to receive in exchange therefor that portion of
the Merger Consideration to which such holder is entitled pursuant to
Section 2.6, less the amount of such Merger Consideration to be deposited in the
Escrow Fund on such holder’s behalf pursuant to Sections 2.7(e) and 9 hereof,
and the Certificate so surrendered shall forthwith be canceled. Until so
surrendered, each outstanding Certificate that prior to the Effective Time
represented shares of Target Capital Stock will be deemed from and after the
Effective Time to represent only the right to receive, upon such surrender, that
portion of the Merger Consideration to which such holder is entitled pursuant to
Section 2.6, less the amount of such Merger Consideration to be deposited in the
Escrow Fund on such holder’s behalf pursuant to Sections 2.7(e) and 9 hereof.
               (b) Transfers of Ownership. At the Effective Time, the stock
transfer books of Target shall be closed, and there shall be no further
registration of transfers of Target Capital Stock thereafter on the records of
Target. If any portion of the Merger Consideration is to be paid to any person
other than the registered holder of the Certificate surrendered in exchange
therefore, it shall be a condition to such exchange that such surrendered
Certificate shall be properly endorsed and otherwise in proper form for transfer
and such person either (i) shall pay to Acquiror any transfer or other taxes
required as a result of the distribution of such cash payment to such person, or
(ii) shall establish to the reasonable satisfaction of Acquiror that such tax
has been paid or is not applicable.
               (c) No Liability. Notwithstanding anything to the contrary in
this Section 2.7, none of Acquiror or any party hereto shall be liable to any
person for any amount of the Merger Consideration paid to a public official
pursuant to any applicable abandoned property, escheat or similar law.
               (d) Dissenting Shares. The provisions of this Section 2.7 shall
also apply to Dissenting Shares that lose their status as such, except that the
obligations of Acquiror under this Section 2.7 shall commence on the date of
loss of such status and the holder of such shares shall be entitled to receive
in exchange for such shares that portion of the Merger Consideration to which
such holder is entitled pursuant to Section 2.6 hereof.
               (e) Escrow. Payment of the Merger Consideration shall be subject
to a holdback by Acquiror of an amount equal to $7,850,000 (the “Escrow
Amount”). As soon as practicable after the Effective Time, and subject to and in
accordance with the provisions of Section 9 hereof, Acquiror shall deposit the
Escrow Amount to be withheld by Acquiror pursuant to this Section 2.7(e) and
Section 9 into escrow with the Escrow Agent (as defined in Section 9 hereof) as
a fund (the “Escrow Fund”) for payment of indemnification claims, if any, made
by Acquiror pursuant to this Agreement, which Escrow Fund shall be subject to
the terms and conditions of the Escrow Agreement. To the extent not used for
such purposes, such funds shall be released to the Target stockholders, all as
provided in Section 9.
          2.8 No Further Ownership Rights in Target Capital Stock. The Merger
Consideration delivered upon the surrender for exchange of shares of Target
Capital Stock in accordance with the terms hereof shall be deemed to have been
issued in full satisfaction of all rights pertaining to such shares of Target
Capital Stock. If, after the Effective Time, Certificates

9



--------------------------------------------------------------------------------



 



are presented to the Surviving Corporation for any reason, they shall be
canceled and exchanged as provided in this Section 2.
          2.9 Lost, Stolen or Destroyed Certificates. In the event any
Certificates shall have been lost, stolen or destroyed, Acquiror shall pay in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof that portion of the Merger
Consideration as may be required pursuant to Section 2.6; provided, however,
that Acquiror may, in its discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
Certificates to deliver a bond in such sum as it may reasonably direct as
indemnity against any claim that may be made against Acquiror or the Surviving
Corporation with respect to the Certificates alleged to have been lost, stolen
or destroyed.
          2.10 Taking of Necessary Action; Further Action. Each of Acquiror,
Merger Sub and Target will take all such reasonable and lawful action as may be
necessary or desirable in order to effectuate the Merger in accordance with this
Agreement as promptly as possible. If, at any time after the Effective Time, any
further action is necessary or desirable to carry out the purposes of this
Agreement and to vest the Surviving Corporation with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
Target and Merger Sub, the officers and directors of Target and Merger Sub are
fully authorized in the name of their respective corporations or otherwise to
take, and will take, all such lawful and necessary action, so long as such
action is not inconsistent with this Agreement.
          2.11 Withholding Rights. Acquiror, the Surviving Corporation and the
Escrow Agent will be entitled to deduct and withhold from the consideration
otherwise deliverable under this Agreement, and from any other payments
otherwise required pursuant to this Agreement, to any holder of any shares of
Target Capital Stock or any Target Option such amounts as Acquiror, the
Surviving Corporation or the Escrow Agent is required to deduct and withhold
with respect to any such deliveries and payments under the Code or any provision
of state, local, provincial or foreign Tax law. To the extent that amounts are
so withheld, such amounts will be treated for all purposes of this Agreement as
having been delivered and paid to such holders in respect of which such
deduction and withholding was made.
     3. Representations and Warranties of Target. Target represents and warrants
to Acquiror and Merger Sub that the statements contained in this Section 3 are
true and correct, except as disclosed in a document of even date herewith and
delivered by Target to Acquiror on the date hereof referring to the
representations and warranties in this Agreement (the “Target Disclosure
Schedule”). The Target Disclosure Schedule will be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this
Section 3, and the disclosure in any such numbered and lettered section of the
Target Disclosure Schedule shall qualify only the corresponding subsection in
this Section 3 (except to the extent disclosure in any numbered and lettered
section of the Target Disclosure Schedule is specifically cross-referenced in
another numbered and lettered section of the Target Disclosure Schedule or to
the extent that it is readily apparent from such disclosure that the information
is clearly applicable to such other sections of the Target Disclosure Schedule
or such other representations and warranties).

10



--------------------------------------------------------------------------------



 



          3.1 Organization, Standing and Power. Target is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware. Target has the corporate power to own, use and lease its properties
and to carry on its business as now being conducted and as proposed to be
conducted and is duly qualified to do business and is in good standing in each
jurisdiction in which the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect (as defined in
Section 10.2) on Target. Target has delivered a true and correct copy of the
Certificate of Incorporation and Bylaws of Target, each as amended to date (the
“Target Charter Documents”), to Acquiror. Target is not in violation of any of
the provisions of the Target Charter Documents. Target has no Subsidiaries (as
defined in Section 10.2). Target does not directly or indirectly own any equity
or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity.
          3.2 Authority. Target has all requisite corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Target subject only to the approval of the
Merger by Target’s stockholders as contemplated by Section 7.1(a). The
affirmative vote of the holders of (x) a majority of the shares of Target Common
Stock and Target Preferred Stock, voting together as a single class and on an
as-converted basis, and (y) sixty-six and two-thirds percent (66 2/3%) of the
Target Preferred Stock, voting together as a single class, in each case
outstanding on the record date for the Written Consent of Stockholders relating
to this Agreement is the only vote of the holders of any of the Target Capital
Stock necessary under Delaware Law and the Target Charter Documents to approve
this Agreement and the transactions contemplated hereby. The Board of Directors
of Target has unanimously (a) approved this Agreement and the Merger; (b)
determined that in its opinion the Merger is in the best interests of the
stockholders of Target and is on terms that are fair to such stockholders; and
(c) recommended that the stockholders of Target approve this Agreement and the
Merger. This Agreement has been duly executed and delivered by Target and
constitutes the valid and binding obligation of Target enforceable against
Target in accordance with its terms, except that such enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and is subject to general principles of
equity. The execution and delivery of this Agreement by Target do not, and the
consummation of the transactions contemplated hereby will not, conflict with, or
result in any violation or breach of, or default under (with or without notice
or lapse of time, or both), or give rise to a right of termination,
cancellation, modification or acceleration of any material obligation or loss of
any material benefit under, or require Target to obtain any consent or approval
of, make any filing with or give any notice to, any person or entity as a result
or under the terms of, (a) any provision of the Certificate of Incorporation or
Bylaws of Target, as amended; or (b) any mortgage, indenture, lease, contract or
other agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Target
or any of their properties or assets, except in the case of this clause (b),
(x) as described in the next sentence, or (y) to the extent that such conflict,
violation, breach, default, right or loss, or the failure to obtain such consent
or approval or make such filing or give such notice, could not reasonably be
expected to have a material effect on Target. No consent, approval, order or
authorization of, or registration, declaration or filing with, any government,
any governmental or

11



--------------------------------------------------------------------------------



 



quasi-governmental entity or municipality or political or other subdivision
thereof, department, commission, board, self-regulating authority, bureau,
branch, authority, official, agency or instrumentality, and any court, tribunal,
arbitrator or judicial body, in each case, whether federal, state, city, county,
local, provincial, foreign or multi-national (a “Governmental Entity”) is
required by or with respect to Target or its Subsidiaries in connection with the
execution and delivery of this Agreement by Target or the consummation of the
transactions contemplated hereby, except for (a) the filing of the Certificate
of Merger as provided in Section 2.2; (b) such filings as may be required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (“HSR”);
and (c) such other consents, authorizations, filings, approvals, notices and
registrations which, if not obtained or made, could not be reasonably expected
to have a Material Adverse Effect on Target and could not reasonably be expected
to prevent, or materially alter or delay, any of the transactions contemplated
by this Agreement.
          3.3 Governmental Authorization. Target has obtained each federal,
state, county, local or foreign governmental consent, license, permit, grant, or
other authorization of a Governmental Entity (a) pursuant to which Target
currently operates or holds any interest in any of its properties; or (b) that
is required for the operation of Target’s business or the holding of any such
interest, in each case which, if not obtained or made, could be reasonably
expected to have a material effect on Target. All of such authorizations are in
full force and effect.
          3.4 Financial Statements.
               (a) Target has delivered to Acquiror its audited financial
statements for each of the fiscal years ended December 31, 2003 and December 31,
2004, respectively, and its unaudited financial statements (balance sheet,
statement of operations and statement of cash flows) as at and for the fiscal
year ended December 31, 2005 and the three-month period ended March 31, 2006
(collectively, the “Target Financial Statements”). The Target Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles as in effect from time to time as consistently
applied (“GAAP”) (except that the unaudited financial statements do not contain
footnotes and are subject to normal recurring year-end audit adjustments, the
effect of which will not, individually or in the aggregate, be materially
adverse) applied on a consistent basis throughout the periods presented and
consistent with each other. Target has in place a revenue recognition policy
consistent with GAAP. The Target Financial Statements fairly present in all
material respects the financial condition, operating results and cash flow of
Target as of the dates, and for the periods, indicated therein, subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the unaudited Target Financial Statements.
               (b) Target maintains and will continue to maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements of Target and to maintain accountability for
assets; (iii) access to Target’s assets is permitted only in accordance with
management’s authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Target is not party to or otherwise
involved in any “off-balance sheet arrangements” (as defined in Item 303 of
Regulation S-K under the Securities Act).

12



--------------------------------------------------------------------------------



 



               (c) Section 3.4(c) of the Target Disclosure Schedule sets forth
the Target’s pipeline of all anticipated future orders for the sale of products
and services by the Target as of the date of this Agreement (the “Pipeline”).
The Pipeline was prepared in good faith in accordance with the past practices of
the Target consistently applied and was based on assumptions that Target
believes to be reasonable as of the date of this Agreement. Acquiror and Merger
Sub acknowledge, however, that the Pipeline reflects estimates that are subject
to economic, competitive and other uncertainties beyond Target’s control and
that there are no assurances that the Pipeline will be realized.
          3.5 Capital Structure.
               (a) The authorized capital stock of Target consists of 52,256,803
shares of Target Common Stock, of which there were issued and outstanding as of
the date hereof 3,817,571 shares, and 44,449,104 shares of Target Preferred
Stock, of which as of that same date there were designated 7,029,902 shares of
Series A Preferred Stock, 7,029,902 shares of Series A-1 Preferred Stock,
10,936,850 shares of Series B Preferred Stock, 10,936,850 shares of Series B-1
Preferred Stock, 4,257,800 shares of Series C Preferred Stock and 4,257,800
shares of Series C-1 Preferred Stock. As of that same date, there were issued
and outstanding, 7,029,902 shares of Series A Preferred Stock, convertible into
7,029,902 shares of Common Stock; no shares of Series A-1 Preferred Stock;
10,936,850 shares of Series B Preferred Stock, convertible into 10,936,850
shares of Common Stock; no shares of Series B-1 Preferred Stock; 4,257,797
shares of Series C Preferred Stock, convertible into 4,257,797 shares of Common
Stock; and no shares of Series C-1 Preferred Stock. All outstanding shares of
Target Capital Stock are duly authorized, validly issued, fully paid and
non-assessable and are free of any liens or encumbrances other than any liens or
encumbrances created by or imposed upon the holders thereof, and are not subject
to preemptive rights or rights of first refusal created by statute, the Target
Charter Documents or any agreement to which Target is a party or by which it is
bound other than (x) that certain Investor Rights Agreement dated as of
November 5, 2002 among Target and certain of its stockholders (the “First
Investor Rights Agreement”), (y) that certain Amended and Restated Preferred
Stock Investor Rights Agreement dated as of May 2, 2005 among Target and certain
of its stockholders (the “Second Investor Rights Agreement” and together with
the First Investor Rights Agreement, the “Investor Rights Agreements”) and
(z) that certain Second Amended and Restated Stock Purchase and Put Right
Agreement dated as of May 2, 2005 among Target and certain of its stockholders
(the “Put Right Agreement”).
               (b) As of the date hereof, there are 4,437,699 shares of Common
Stock reserved for issuance under the Target 2000 Equity Incentive Plan
(including the Sub-Plan for UK Employees) (the “Target Option Plan”), of which
2,936,470 shares were subject to outstanding options and 118,802 shares were
reserved for future option grants. The spreadsheet attached as Schedule B hereto
(the “Option Spreadsheet”), which sets forth with respect to options to purchase
shares of Target Common Stock outstanding as of the date hereof, (a) the name of
the holder of such option, (b) the date of grant of such option as set forth in
the corresponding stock option agreement, (c) whether such option is an
incentive stock option or a non-qualified stock option, (d) the number of shares
of

13



--------------------------------------------------------------------------------



 



Target Common Stock initially issuable upon exercise of such option, (e) the
exercise price per share of such Target Common Stock, (f) the date upon which
vesting commenced under such option, (g) the number of shares of Target Common
Stock vested as of the date hereof under such option, (h) the number of shares
of Target Common Stock exercised under such option, (i) the number of shares of
Target Common Stock issuable upon exercise of such option (net of any
exercises), (j) the term of such option, (k) the state of residence of the
holder of such option on the date of grant thereof and (l) the exercise or
vesting schedule of such option, including the terms of any acceleration of
vesting potentially applicable to the shares, is true and correct in all
respects. All outstanding options have been duly approved by the Target Board of
Directors. Target has not issued any options to purchase Target Common Stock
with an exercise price of less than the fair market value of such Target Common
Stock on the date of grant to any employee, consultant or other provider of
services to Target. Target has not taken any other action that would cause a
holder of such option, or the securities issued or issuable upon exercise of
such option, to be subject to taxation under Section 409A of the Code. Target
has not entered into any other arrangements that would constitute non-qualified
deferred compensation subject to taxation under Section 409A of the Code. All
exercises of options to purchase Target Common Stock have been paid in cash or
check by the holder of such option, and no such holder has received
reimbursement, additional compensation or other monetary contribution from the
Target in connection therewith.
               (c) Except for the rights created pursuant to this Agreement, the
Investor Rights Agreements, the Put Right Agreement and the rights disclosed in
the preceding paragraph (b), there are no other options, warrants, calls,
rights, commitments or agreements of any character to which Target is a party or
by which it is bound, obligating Target to issue, deliver, sell, repurchase or
redeem or cause to be issued, delivered, sold, repurchased or redeemed, any
shares of Target Capital Stock or obligating Target to grant, extend, accelerate
the vesting of, change the price of, or otherwise amend or enter into any such
option, warrant, call, right, commitment or agreement. All shares of Common
Stock issuable upon conversion of the Preferred Stock or upon exercise of the
options described in this Section 3.5, will be, when issued pursuant to the
respective terms of such Preferred Stock or options, duly authorized, validly
issued, fully paid and nonassessable. There are no other contracts, commitments
or agreements relating to or restricting the voting, purchase or sale of Target
Capital Stock (a) between or among Target and any of its stockholders; and
(b) to Target’s knowledge, between or among any of Target’s stockholders, except
for the Investor Rights Agreements, the Put Right Agreement and that certain
Second Amended and Restated Voting Agreement dated as of May 2, 2005 among
Target and certain of its stockholders (the “Voting Agreement”). All shares of
outstanding Target Capital Stock and rights to acquire Target Capital Stock,
including all options to purchase Target Common Stock, were issued in compliance
with all applicable foreign, federal and state laws.
          3.6 Absence of Certain Changes. Since March 31, 2006 (the “Target
Balance Sheet Date”) and through the Closing Date (except as permitted or
consented to pursuant to Section 5.1 hereof), Target has conducted its business
in the ordinary course consistent with past practices and:
               (a) Target has not (i) amended, or agreed to amend, its
Certificate of Incorporation or Bylaws, (ii) merged with or into or consolidated
with, or agreed to merge with or into or consolidate with, any other person
except pursuant to this Agreement, or (iii) except as reasonably required in
connection with the transactions contemplated by this Agreement or as described
elsewhere in this Agreement, changed, or agreed to change, in any material
manner the character of its business;

14



--------------------------------------------------------------------------------



 



               (b) there has been no change, event, or condition (financial or
otherwise, and whether or not covered by insurance), individually or in the
aggregate, that has had or reasonably could be expected to have a Material
Adverse Effect on Target;
               (c) Target has not made or promised to make any increase in or
modification to the compensation or benefits of any of its employees or
directors, nor has Target made any accrual for or commitment or agreement to
make or pay the same, nor any payment or commitment to pay any severance or
termination pay to any of its employees;
               (d) Target has not suffered any strike or other labor trouble, or
entered into any agreement or negotiation with any labor union or other
collective bargaining representative of its employees;
               (e) to Target’s knowledge, there has been no change, or any
threat of any change, in any of Target’s relations with, or any loss of or
threat of loss of, any of the suppliers, distributors or customers of its
business, or any decrease or limitation, of any such supplier’s provision of
services, supplies or materials to Target or any such customer’s usage or
purchase of services or products of Target, other than downward fluctuations of
not more than ten percent (10%) in the volume of individual customer orders on a
fiscal quarterly basis over the prior fiscal quarter in the ordinary course of
business;
               (f) there has been no change in the method of accounting or
keeping of books of account or accounting practices (including any change in
depreciation or amortization policies or rates) with respect to Target;
               (g) Target has not waived, or agreed to waive, any right of
material value with respect to Target, or any of its assets or properties;
               (h) Target has not materially changed, or agreed to materially
change, any of its business policies or practices, including advertising,
purchasing, personnel, sales, returns or budget policies or practices;
               (i) Target has not declared, set aside or paid any dividend or
other distribution with respect to the shares of Target Capital Stock, or made
any direct or indirect redemption, purchase or other acquisition of any Target
Capital Stock;
               (j) Target has not entered into, or agreed to enter into, any
Material Contract (as defined in Section 3.14) or any material amendment of a
Material Contract except as permitted pursuant to Section 5.1 of the Disclosure
Schedule;
               (k) there has been no termination of, or default under, any
Material Contract (or contract, agreement or commitment that would have been a
Material Contract in the absence of any such termination) by Target, or, to
Target’s knowledge, by any other party thereto;
               (l) Target has not sold, abandoned or made, or agreed to sell,
abandon or make, any other disposition of any of the material assets or
properties of Target other than

15



--------------------------------------------------------------------------------



 



sales of inventory in the ordinary course of business and sales or dispositions
of obsolete or worn out equipment;
               (m) Target has not granted or suffered, or agreed to grant or
suffer, any mortgage, pledge, lien, charge or encumbrance on any assets or
Target Capital Stock;
               (n) Target has not terminated, or agreed to terminate, or failed
to renew or received any written threat (that was not subsequently withdrawn) to
terminate or fail to renew, any federal, state, county, local or foreign
governmental consent, license, permit, grant, or other authorization of a
Governmental Entity;
               (o) Target has not entered into any transaction out of the
ordinary course of business or that could reasonably be expected to potentially
have a Material Adverse Effect on Target; and
               (p) there has not been any negotiation or agreement by Target to
do any of the things described in the preceding clauses (a) through (o) (other
than negotiations with Acquiror and its representatives regarding the
transactions contemplated by this Agreement). At the Effective Time, there will
be no accrued but unpaid dividends on shares of Target Capital Stock.
          3.7 Absence of Undisclosed Liabilities. Target has no material
obligations or liabilities of any nature (matured or unmatured, fixed or
contingent) other than (a) those set forth or adequately provided for in the
balance sheet of Target as of the Target Balance Sheet Date (the “Target Balance
Sheet”); (b) those incurred after the Target Balance Sheet Date in the ordinary
course of business consistent with past practice or which are not required to be
set forth in the Target Balance Sheet under GAAP, in either case which
individually or in the aggregate could not be reasonably expected to have a
material effect on Target; and (c) those that constitute Expenses (as defined in
Section 6.11) incurred or to be incurred by Target in connection with the
transactions contemplated hereby (the “Target Expenses”).
          3.8 Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or governmental investigation pending before any
Governmental Entity, foreign or domestic, or, to the knowledge of Target,
threatened against Target or any of its properties or any of its officers or
directors (in their capacities as such). There is no judgment, decree or order
against Target, or, to the knowledge of Target, any of its respective directors
or officers (in their capacities as such), that could reasonably be expected to
prevent, enjoin, or materially alter or delay any of the transactions
contemplated by this Agreement, or that could reasonably be expected to have a
Material Adverse Effect on Target. All litigation to which Target is a party
(or, to the knowledge of Target, threatened to become a party) is described in
Section 3.8 of the Target Disclosure Schedule.
          3.9 Restrictions on Business Activities. There is no agreement,
judgment, injunction, order or decree binding upon Target that has had or could
reasonably be expected to have the effect of prohibiting or materially impairing
any current business practice of Target, any acquisition of property by Target
or the conduct of business by Target as currently conducted or as proposed to be
conducted by Target.

16



--------------------------------------------------------------------------------



 



          3.10 Intellectual Property.
               (a) For purposes of this Agreement, “Intellectual Property”
means:
                    (i) all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name
(collectively, “Issued Patents”);
                    (ii) all published or unpublished nonprovisional and
provisional patent applications or reexamination proceedings (collectively
“Patent Applications” and, with the Issued Patents, the “Patents”);
                    (iii) all copyrights, copyrightable works, semiconductor
topography and mask work rights, including all moral rights and rights of
ownership of copyrightable works, semiconductor topography works and mask works,
and all rights to register and obtain renewals and extensions of registrations,
together with all other interests accruing by reason of international copyright,
semiconductor topography and mask work conventions (collectively, “Copyrights”);
                    (iv) trademarks, registered trademarks, applications for
registration of trademarks, service marks, registered service marks,
applications for registration of service marks, trade names, registered trade
names and applications for registrations of trade names (collectively,
“Trademarks”) and domain name registrations;
                    (v) all technology, ideas, inventions, invention
disclosures, records of invention, designs, proprietary information,
manufacturing and operating specifications, know-how, formulae, trade secrets,
technical data, computer programs, hardware, software and processes; and
                    (vi) all other intangible assets, properties and rights
(whether or not appropriate steps have been taken to protect, under applicable
law, such other intangible assets, properties or rights).
               (b) Target owns and has good and marketable title to, or
possesses legally enforceable rights to use, all Intellectual Property used and
currently proposed to be used in the business of Target as currently conducted
and as proposed to be conducted by Target, except for such items as have yet to
be conceived or developed. The Intellectual Property owned by and licensed to
Target collectively constitutes all of the Intellectual Property necessary to
enable Target to conduct its business as such business is currently being
conducted. No current or former officer, director, employee, consultant or
independent contractor has any right, claim or interest in or with respect to
any Target Intellectual Property (as defined in Section 3.10(c) below) other
than statutory rights of reversion under the United States Copyright Act.
               (c) With respect to each item of Intellectual Property
incorporated into any product of Target or otherwise used in the business of
Target (except “off the shelf” or other software widely available through
regular commercial distribution channels at a cost not exceeding $10,000 on
standard terms and conditions, as modified for Target’s operations) (“Target
Intellectual Property”), Section 3.10 of the Target Disclosure Schedule lists:

17



--------------------------------------------------------------------------------



 



                    (i) all Issued Patents and Patent Applications, all
registered Trademarks, and pending trademark registrations and all registered
Copyrights, including the jurisdictions in which each such Intellectual Property
has been issued or registered or in which any such application for such issuance
and registration has been filed if such Intellectual Property is owned by or
exclusively licensed to Target; and
                    (ii) the following agreements relating to each of the
products of Target (the “Target Products”) or other Target Intellectual
Property: all (A) agreements granting any right to distribute or sublicense a
Target Product on any exclusive basis; (B) any exclusive licenses of
Intellectual Property to or from Target; (C) agreements pursuant to which the
amounts actually or expected to be paid by or payable to Target are $25,000 or
more; (D) joint development agreements; (E) any agreement by which Target grants
to a third party any ownership right to any Target Intellectual Property owned
by Target; (F) any court or administrative agency order relating to Target
Intellectual Property owned by Target; (G) any option relating to any Target
Intellectual Property; and (H) agreements pursuant to which any party is granted
any rights to access source code or to use source code to create derivative
works of Target Products.
               (d) Section 3.10 of the Target Disclosure Schedule contains an
accurate list as of the date of this Agreement of all licenses, sublicenses and
other agreements to which Target is a party and pursuant to which Target is
authorized to use any Intellectual Property owned by any third party, excluding
“off the shelf” or other software widely available through regular commercial
distribution channels at a cost not exceeding $10,000 on standard terms and
conditions (“Third Party Intellectual Property”).
               (e) There is no unauthorized use, disclosure, infringement or
misappropriation of any Target Intellectual Property, including any Third Party
Intellectual Property, by any third party, including any employee or former
employee of Target. Target has not entered into any agreement to indemnify any
other person against any charge of infringement of any Intellectual Property,
other than the standard indemnification provisions contained in Target’s
standard form integrator agreement (the “Integrator Agreement”), standard form
purchase agreement for end users (the “Purchase Agreement”) and standard end
user license agreements (“End User License Agreements”), the forms of which have
been delivered to Acquiror or its counsel. Any deviations from such standard
indemnification provisions are set forth in the Target Disclosure Schedule.
There are no royalties, fees or other payments payable by Target to any person
or entity by reason of the ownership, use, sale or disposition of Target
Intellectual Property.
               (f) Target is not in breach of any license, sublicense or other
agreement relating to the Target Intellectual Property or Third Party
Intellectual Property. Neither the execution, delivery or performance of this
Agreement or any ancillary agreement contemplated hereby nor the consummation of
the Merger or any of the transactions contemplated by this Agreement will
contravene, conflict with or result in any limitation on the Acquiror’s right to
own or use any Target Intellectual Property, including any Third Party
Intellectual Property as currently used by Target.

18



--------------------------------------------------------------------------------



 



               (g) All Issued Patents, registered Trademarks and registered
Copyrights owned by Target are valid and subsisting. All maintenance and annual
fees due on or before the date hereof have been fully paid and all fees paid
during prosecution and after issuance of any Patent comprising or relating to
such item have been paid in the correct entity status amounts. Target is not
infringing, misappropriating, or making unlawful use of, or has not received any
notice or other communication (in writing or otherwise) of any actual, alleged,
possible or potential infringement, misappropriation or unlawful use of, any
proprietary asset owned or used by any third party. There is no proceeding
pending or threatened, nor has any claim or demand been made that challenges the
legality, validity, enforceability or ownership of any item of Target
Intellectual Property owned or exclusively licensed to Target or alleges a claim
of infringement of any Patents, Copyrights or Trademarks, or violation of any
trade secret or other proprietary right of any party by Target or Target
Products. Target has not brought a proceeding alleging infringement of Target
Intellectual Property or breach of any license or agreement involving
Intellectual Property against any third party.
               (h) All current and former officers and employees of, and all
current and former consultants and independent contractors to Target have
executed and delivered to Target an agreement regarding the protection of
proprietary information and the assignment to Target of any Intellectual
Property arising from services performed for Target by such persons in one of
the forms attached to the Disclosure Schedule (the “Inventions Assignment”)
(with no deviations therefrom and containing no exceptions or exclusions from
the scope of its coverage). No employee or independent contractor of Target is
in violation of any term of the Inventions Assignment or any patent disclosure
agreement or employment contract or any other contract or agreement relating to
the relationship of any such employee or independent contractor with Target.
Notwithstanding the foregoing, all prior inventions technology, or portions
thereof, disclosed or excepted by any of Target’s current and former officers,
employees, consultants and independent contractors in any Inventions Assignment
agreement, including, but not limited to, the prior inventions contained in U.S.
Patent Application Publication No. 2004/0030731 A1 (USSN 10/406,533)
(hereinafter, the “Prior Inventions Technology”), is not relevant to, and has
not been incorporated into, used in the development of, or used by, any Target
Product or any Target Intellectual Property.
               (i) Target has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of all Target Intellectual Property not otherwise protected by patents or
published patent applications (“Confidential Information”) (except such Target
Intellectual Property whose value would be unimpaired by public disclosure) and
otherwise to maintain and protect the full value of all Target Intellectual
Property. Without limiting the foregoing, Target has and enforces a policy
requiring each third party that Target discloses information to, to enter into
non-disclosure and confidentiality agreements restricting the use and disclosure
of any Target Confidential Information.
               (j) No product liability claims have been communicated in writing
to or, to Target’s knowledge, threatened against Target.
               (k) A complete list of each of the Target Products and Target’s
proprietary software (“Target Software”), together with a brief description of
each, is set forth in

19



--------------------------------------------------------------------------------



 



Section 3.10 of the Target Disclosure Schedule. The Target Software (other than
that currently under development) and Target Products (other than that currently
under development) conform in all material respects with any specification,
documentation, performance standard or representation provided with respect
thereto by Target except for minor software errors that have no immediate impact
on the functionality of the Target Software and that have been resolved or will
be resolved in accordance with the terms of Target’s support and maintenance
agreements and except as such failure could not reasonably be expected to have a
Material Adverse Effect on Target.
               (l) Target is not subject to any proceeding or outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing of any Target Intellectual Property by Target, or which
may affect the validity, use or enforceability of such Target Intellectual
Property. Target is not subject to any agreement that restricts in any material
respect the use, transfer, delivery or licensing by Target of the Target
Intellectual Property owned by Target or Target Products.
               (m) No Public Software (as defined below) forms part of the any
Target Product, services provided by Target (“Target Service”) or Target
Intellectual Property, and no Public Software was or is used in connection with
the development of any Target Product, Target Service or Target Intellectual
Property or is incorporated into, in whole or in part, or has been distributed
with, in whole or in part, any Target Product, Target Service or Target
Intellectual Property owned by Target. As used in this Section 3.10(m), “Public
Software” means any software that contains, or is derived in any manner (in
whole or in part) from, any software that is distributed as free software (as
defined by the Free Software Foundation), open source software (e.g., Linux or
software distributed under any license approved by the Open Source Initiative as
set forth in www.opensource.org) or similar licensing or distribution models
which requires the distribution of source code to licensees, including software
licensed or distributed under any of the following licenses or distribution
models, or licenses or distribution models similar to any of the following:
(i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the
Artistic License (e.g., PERL); (iii) the Mozilla Public License; (iv) the
Netscape Public License; (v) the Sun Community Source License (SCSL); (vi) the
Sun Industry Standards License (SISL); (vii) the BSD License; or (viii) the
Apache License.
               (n) Target has all rights necessary to be in compliance with the
terms and conditions of the OEM Agreement with Brocade Communications, Inc.
(“Brocade”) dated May 2, 2005 (the “Brocade Agreement”), including without
limitation with respect to Third Party Intellectual Property, and is otherwise
and in all respects in full compliance with the Brocade Agreement.
          3.11 Interested Party Transactions. Except as set forth in
Section 3.11 of the Target Disclosure Schedule, (a) Target is not indebted to
any director, officer, employee, stockholder or agent of Target (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
expenses), and no such person is indebted to Target, and (b) there have been no
transactions during the two year period ending on the date hereof that would
require disclosure if Target were subject to disclosure under Item 404 of
Regulation S-K under the Securities Act of 1933, as amended (the “Securities
Act”).

20



--------------------------------------------------------------------------------



 



          3.12 Minute Books. The minute book of Target contains a materially
complete and accurate summary of all meetings of directors and stockholders or
actions by written consent since the time of incorporation of Target through the
date of this Agreement, and reflects all transactions referred to in such
minutes accurately in all material respects.
          3.13 Complete Copies of Materials. Target has delivered or made
available true and complete copies of each document that (a) has been requested
by Acquiror or its counsel prior to the date hereof in connection with their due
diligence review of Target, including without limitation pursuant to the
diligence request letter and list dated January 30, 2006, and (b) exists.
          3.14 Material Contracts. All of Target’s Material Contracts (as
defined in this Section 3.14 below) are listed in Section 3.14 of the Target
Disclosure Schedule (which may be updated between the date of this Agreement and
the Closing to include any Material Contracts expressly permitted pursuant to
Section 5.1 hereof or Section 5.1 of the Disclosure Schedule). True and correct
copies of each such written Material Contract, and a written summary setting
forth the terms and conditions of each oral Material Contract, have been
provided to Acquiror. With respect to each Material Contract: (a) the Material
Contract constitutes the entire agreement between Target, on the one hand, and
the other party(ies) to such Material Contract, on the other hand, with respect
to the subject matter of the Material Contract and has not been modified,
amended or repudiated in any respect, or if modified or amended, such
modification or amendment has been noted in the Target Disclosure Schedule and
provided to Acquiror; (b) the Material Contract is legal, valid, binding and
enforceable and in full force and effect with respect to Target, and, to
Target’s knowledge, is legal, valid, binding, enforceable and in full force and
effect with respect to each other party thereto, in either case subject to the
effect of bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and except as the availability of
equitable remedies may be limited by general principles of equity; (c) the
Material Contract will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Effective Time in accordance
with its terms as in effect prior to the Effective Time, subject to the effect
of bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and except as the availability of
equitable remedies may be limited by general principles of equity; (d) neither
Target nor, to Target’s knowledge, any other party is in breach or default, and
no event has occurred that with notice or lapse of time would constitute a
breach or default by Target or, to Target’s knowledge, by any such other party,
or permit termination, modification or acceleration, under such Material
Contract; and (e) no party to the Material Contract has communicated to Target
any intention to cancel, withdraw, modify or amend such contract, agreement or
arrangement whether by reason of the transactions contemplated by this Agreement
or otherwise. “Material Contract” means any written or oral contract, agreement
or commitment to which Target is a party or by which any of Target’s assets and
properties is bound (a) under which there have been or are expected to be
receipts to the Target in excess of $25,000 or expenditures by the Target in
excess of $25,000; (b) required to be listed pursuant to Section 3.10(c)(ii) or
Section 3.10(d); (c) requiring Target to indemnify any person or entity other
than pursuant to the unmodified, standard indemnification provision contained in
Target’s standard form Integrator Agreement, standard form Purchase Agreement
and standard form End User License Agreements; (d) including any provision or
covenant prohibiting or limiting the ability to Target to engage in any business
activity or compete with any person, including

21



--------------------------------------------------------------------------------



 



without limitation any provision or covenant restricting the development,
manufacture, assembly, marketing, distribution, license or sale of Target’s
products or services, (e) including a warranty with respect to Target’s products
or services other than pursuant to the unmodified, standard product and services
warranties contained in the Integrator Agreement, Purchase Agreement and End
User License Agreements, (f) granting any exclusive rights to any party (other
than exclusive licenses listed pursuant to Section 3.10(c)(ii)); (g) that cannot
be terminated within one hundred eighty (180) days after giving notice of
termination without resulting in any cost or penalty to Target (as explicitly
stated in the Agreement), (h) required to be listed pursuant to Section 3.18,
(i) required to be listed pursuant to Section 3.11; (j) evidencing indebtedness
for borrowed or loaned money, including guarantees of such indebtedness; or
(k) that could reasonably be expected to have a Material Adverse Effect on
Target if breached by Target in such a manner as would (I) permit any other
party to cancel or terminate the same (with or without notice of passage of
time); (II) provide a basis for any other party to claim money damages (either
individually or in the aggregate with all other such claims under that contract)
from Target; or (III) give rise to a right of acceleration of any material
obligation or loss of any material benefit under such Material Contract.
          3.15 Inventory. The inventories shown on the Target Balance Sheet or
thereafter acquired by Target, were acquired and maintained in the ordinary
course of business, are of good and merchantable quality, and consist of items
of a quantity and quality usable or salable in the ordinary course of business.
Since the Target Balance Sheet Date, Target has continued to replenish
inventories in a normal and customary manner consistent with past practices.
Section 3.15 of the Target Disclosure Schedule lists the suppliers used by the
Target in the manufacture of its products. Except as otherwise noted in
Section 3.15 of the Target Disclosure Schedule, none of such suppliers is a sole
source. Target has not received written notice (nor does Target have any other
basis upon which it expects that there is a reasonable possibility) that it will
experience in the foreseeable future any difficulty in obtaining, in the desired
quantity and quality and at a reasonable price and upon reasonable terms and
conditions, the raw materials, supplies or component products required for the
manufacture, assembly or production of its products. The values at which
inventories are carried reflect the inventory valuation policy of Target, which
is consistent with its past practice and in accordance with GAAP applied on a
consistent basis. Target is not under any liability or obligation with respect
to the return of any item of inventory in the possession of wholesalers,
retailers or other customers. Since the Target Balance Sheet Date, adequate
provision has been made on the books of Target in the ordinary course of
business consistent with past practices to provide for all slow-moving, obsolete
or unusable inventories to their estimated useful or scrap values, and such
inventory reserves are adequate to provide for such slow-moving, obsolete or
unusable inventory and inventory shrinkage.
          3.16 Accounts Receivable. Subject to any reserves set forth therein,
the accounts receivable shown on the Target Financial Statements are valid and
genuine, have arisen solely out of bona fide sales and deliveries of goods,
performance of services, and other business transactions in the ordinary course
of business consistent with past practices in each case with persons other than
affiliates, are not subject to any prior assignment, lien or security interest,
and are not subject to valid defenses, set-offs or counter claims. Except to the
extent paid prior to the Closing Date or made uncollectible as a result of bad
faith actions of Acquiror or the Surviving Corporation after the Closing Date,
the accounts receivable on the Target Balance Sheet are

22



--------------------------------------------------------------------------------



 



collectible in accordance with their terms at their recorded amounts, subject
only to the reserve for doubtful accounts on the Target Financial Statements.
          3.17 Customers and Suppliers. As of the date hereof, no customer that
individually accounted for more than 5% of Target’s gross revenues during the
12-month period ended on the Target Balance Sheet Date and no supplier of Target
that individually accounted for more than 5% of Target’s purchases during the
12-month period ended on the Target Balance Sheet Date has canceled or otherwise
terminated, or made any written threat to Target to cancel or otherwise
terminate its relationship with Target or has at any time on or after the Target
Balance Sheet Date, decreased materially its services or supplies to Target in
the case of any such supplier, or its usage of the services or products of
Target in the case of such customer, and to Target’s knowledge no such supplier
or customer has indicated either orally or in writing that it intends to cancel
or otherwise terminate its relationship with Target or to decrease materially
its services or supplies to Target or its usage of the services or products of
Target, as the case may be, other than downward fluctuations of not more than
ten percent (10%) in the volume of individual customer orders on a fiscal
quarterly basis over the prior fiscal quarter in the ordinary course of
business. Target has not knowingly breached, so as to provide a benefit to
Target that was not intended by the parties, any agreement with, or engaged in
any fraudulent conduct with respect to, any customer or supplier of Target.
          3.18 Employees and Consultants.
               (a) Section 3.18(a) of the Target Disclosure Schedule lists all
contracts, agreements or commitments to which Target is a party (whether written
or oral) providing for a commitment of employment or consulting services (and
provides a description of any such oral agreements) which either (i) contain
severance, bonus or other provisions triggered by the Closing or (ii) contain
obligations of any kind continuing beyond the Closing Date, and true, correct
and complete copies of all such written agreements have been delivered to
Acquiror. In addition, Section 3.18 of the Target Disclosure Schedule contains a
list of the names of all employees (including without limitation part-time
employees and temporary employees), leased employees, independent contractors
and consultants of Target, together with their respective salaries or wages,
other compensation (including, without limitation, bonuses, perks and rights to
severance payments upon termination of service to Target), dates of employment
and positions. None of such employees, contractors or consultants has indicated
to any executive officer or director of Target a present intention to resign or
retire, and Target does not have a present intention to terminate the employment
or services of any of them. No employee or independent contractor or consultant
of Target is in violation of any term of any employment or consulting contract
(whether written or oral), patent disclosure agreement or any other contract or
agreement relating to the relationship of any such person with Target or any
other party (including prior employers) because of the nature of the business
now conducted or now proposed to be conducted by Target. Target is not a party
to any collective bargaining agreement or other labor union contract. There is
no strike, labor dispute or union organization activities pending or, to
Target’s knowledge, threatened, involving Target, or its employees. With respect
to all of their employees in the United States, Target has obtained
documentation within the initial three days of employment of each employee’s
identity and eligibility to work in the United States, and no such employees
will lose their eligibility to work in the United States for the period of one
year following the Closing Date. Section 3.18(a) of the Target Disclosure

23



--------------------------------------------------------------------------------



 



Schedule identifies each of Target’s employees in the United States whose
eligibility to work in the United States exists pursuant to an issued work
permit or visa, and describes the current status of each such individual’s
immigration status. Target has taken, and will have taken at all times prior to
the Closing Date, all steps to perfect each such employee’s immigration status.
               (b) Each of the employees of the Target identified in
Section 3.18(b) of the Target Disclosure Schedule (the “Key Employees”) has
executed and delivered to Acquiror (i) an offer letter for employment with
Acquiror following the Closing, and (ii) a Non-Competition and Non-Solicitation
Agreement.
          3.19 Title to Property. Target has good and marketable title to all of
its properties, interests in properties and assets, real and personal, reflected
in the Target Balance Sheet or acquired after the Target Balance Sheet Date
(except properties, interests in properties and assets sold or otherwise
disposed of since the Target Balance Sheet Date in the ordinary course of
business), or with respect to leased properties and assets, valid leasehold
interests therein, free and clear of all mortgages, liens, pledges, charges or
encumbrances of any kind or character, except (a) any liens for current taxes
not yet due and payable; (b) such imperfections of title, liens and easements as
do not and will not materially detract from or interfere with the use of the
properties subject thereto or affected thereby, or otherwise materially impair
business operations involving such properties; (c) liens securing debt that is
reflected on the Target Balance Sheet; and (d) such other mortgages, liens,
pledges, charges or encumbrances as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Target. The plants,
property and equipment of Target that are used in the operations of Target’s
business are in all material respects in good operating condition and repair,
subject to normal wear and tear. All properties used in the operations of Target
are reflected in the Target Balance Sheet to the extent required by GAAP. All
leases to which Target is a party are in full force and effect and are valid,
binding and enforceable in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to creditors’ rights generally; and
general principles of equity, regardless of whether asserted in a proceeding in
equity or at law. True and correct copies of all such leases have been provided
to Acquiror. Target owns no real property.
          3.20 Environmental Matters.
               (a) The following terms shall be defined as follows:
                    (i) “Environmental Laws” shall mean any applicable foreign,
federal, state or local governmental laws (including common laws), statutes,
ordinances, codes, regulations, rules, policies, permits, licenses,
certificates, approvals, judgments, decrees, orders, directives, or requirements
that pertain to the protection of the environment, protection of public health
and safety, or protection of worker health and safety, or that pertain to the
handling, use, manufacturing, processing, storage, treatment, transportation,
discharge, release, emission, disposal, re-use, recycling, or other contact or
involvement with Hazardous Materials (as defined in Section 3.20(a)(ii)),
including, without limitation, the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Section 9601, et seq., as
amended (“CERCLA”), and the federal Resource Conservation and Recovery Act, 42
U.S.C. Section 6901, et seq., as amended (“RCRA”).

24



--------------------------------------------------------------------------------



 



                    (ii) “Hazardous Materials” shall mean any material,
chemical, compound, substance, mixture or by-product that is identified,
defined, designated, listed, restricted or otherwise regulated under
Environmental Laws as a “hazardous constituent,” “hazardous substance,”
“hazardous material,” “acutely hazardous material,” “extremely hazardous
material,” “hazardous waste,” “hazardous waste constituent,” “acutely hazardous
waste,” “extremely hazardous waste,” “infectious waste,” “medical waste,”
“biomedical waste,” “pollutant,” “toxic pollutant,” “contaminant” or any other
formulation or terminology intended to classify or identify substances,
constituents, materials or wastes by reason of properties that are deleterious
to the environment, natural resources, worker health and safety, or public
health and safety, including without limitation ignitability, corrosivity,
reactivity, carcinogenicity, toxicity and reproductive toxicity. The term
“Hazardous Materials” shall include without limitation any “hazardous
substances” as defined, listed, designated or regulated under CERCLA, any
“hazardous wastes” or “solid wastes” as defined, listed, designated or regulated
under RCRA, any asbestos or asbestos-containing materials, any polychlorinated
biphenyls, and any petroleum or hydrocarbonic substance, fraction, distillate or
by-product.
               (b) Target is and has been in compliance in all material respects
with all Environmental Laws relating to the properties or facilities used,
leased or occupied by Target at any time (collectively, “Target’s Facilities;”
such properties or facilities currently used, leased or occupied by Target are
defined herein as “Target’s Current Facilities”), and no discharge, emission,
release, leak or spill of Hazardous Materials has occurred at any of Target’s
Facilities during Target’s use, lease or occupancy thereof (or, to Target’s
knowledge, at any time prior to Target’s use, lease or occupancy thereof) that
could reasonably be expected to give rise to liability of Target under
Environmental Laws. To Target’s knowledge, there are no Hazardous Materials
(including without limitation asbestos) present in the surface waters,
structures, groundwaters or soils of or beneath any of Target’s Current
Facilities. To Target’s knowledge, there neither are nor have been any
aboveground or underground storage tanks for Hazardous Materials at Target’s
Current Facilities. To Target’s knowledge, no Target employee or other person
has claimed that Target is liable for alleged injury or illness resulting from
an alleged exposure to a Hazardous Material. No civil, criminal or
administrative action, proceeding or investigation is pending against Target,
or, to Target’s knowledge, threatened against Target, with respect to Hazardous
Materials or Environmental Laws; and Target is not aware of any facts or
circumstances that could form the basis for assertion of a claim against Target
or that could reasonably be expected to form the basis for liability of Target,
regarding Hazardous Materials or regarding actual or potential noncompliance
with Environmental Laws.
          3.21 Taxes.
               (a) As used in this Agreement, the terms “Tax” and, collectively,
“Taxes” mean any and all federal, state and local taxes of any country,
assessments and other governmental charges, duties, impositions and liabilities,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, stamp transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts and any monetary obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity;

25



--------------------------------------------------------------------------------



 



               (b) Target has or will have prepared and timely filed all
returns, estimates, information statements and reports required to be filed by
Target on or prior to the Closing Date with any taxing authority (“Returns”)
relating to any and all Taxes concerning or attributable to Target or its
operations with respect to Taxes for any period ending on or before the Closing
Date and such Returns are true and correct in all material respects and have
been or will be completed in accordance with applicable law;
               (c) Target, as of the Effective Time, (i) will have paid all
Taxes shown to be payable on such Returns covered by Section 3.21(a), and
(ii) will have withheld with respect to its employees, independent contractors,
creditors, stockholders or other third parties all Taxes required to be withheld
(including withholding of Taxes pursuant to Sections 1441, 1442, 1445 and 1446
of the Code or similar provisions under any foreign laws);
               (d) There is no Tax deficiency outstanding or assessed or, to
Target’s knowledge, proposed against Target that is not reflected as a liability
on the Target Balance Sheet, nor has Target executed any agreements or waivers
extending any statute of limitations on or extending the period for the
assessment or collection of any Tax;
               (e) Target has no liabilities for unpaid Taxes with respect to
periods ending on or prior to the Target Balance Sheet Date that have not been
accrued for or reserved on the Target Balance Sheet, whether asserted or
unasserted, contingent or otherwise and Target has no knowledge of any basis for
the assertion of any such liability attributable to Target, its assets or
operations and Target has not incurred any liability for Taxes since the Target
Balance Sheet Date other than in the ordinary course of business or pursuant to
the transaction contemplated herein, and the accrual for Tax liabilities on the
Target’s financial statements is in accordance with past custom and practice;
               (f) Target is not a party to any tax-sharing agreement or similar
arrangement with any other party, and Target has not assumed any obligation to
pay any Tax obligations of, or with respect to any transaction relating to, any
other person or agreed to indemnify any other person with respect to any Tax;
               (g) Target’s Returns have never been audited by a government or
taxing authority, nor, to Target’s knowledge, is any such audit in process or
pending, and Target has not been notified of any request for such an audit or
other examination;
               (h) Target has never been a member of an affiliated group of
corporations filing a consolidated federal income tax return;
               (i) Target has disclosed to Acquiror (i) any Tax exemption, Tax
holiday or other Tax-sparing arrangement that Target has in any jurisdiction,
including the nature, amount and lengths of such Tax exemption, Tax holiday or
other Tax-sparing arrangement; and (ii) any expatriate tax programs or policies
affecting Target. Target is in compliance with all terms and conditions required
to maintain such Tax exemption, Tax holiday or other Tax-sparing arrangement or
order of any governmental entity and the consummation of the transactions
contemplated hereby will not have any adverse effect on the continuing validity

26



--------------------------------------------------------------------------------



 



and effectiveness of any such Tax exemption, Tax holiday or other Tax-sparing
arrangement or order;
               (j) Target has made available to Acquiror copies of all Returns
filed for all periods since Target’s inception;
               (k) Target has not filed any consent agreement under former
Section 341(f) of the Code or agreed to have former Section 341(f)(4) apply to
any disposition of assets owned by Target;
               (l) Target has not been at any time a United States Real Property
Holding Corporation within the meaning of Section 897(c)(2) of the Code;
               (m) Target is not a party to any contract, agreement, plan or
arrangement, including but not limited to the provisions of this Agreement,
covering any employee or former employee of Target that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G, 404, or 162(m) of the Code by Target or
Merger Sub as an expense under applicable law;
               (n) Neither the Target nor a Subsidiary has distributed to its
stockholders or security holders stock or securities of a controlled
corporation, nor has stock or securities of the Target or any Subsidiary been
distributed, in a transaction to which Section 355 of the Code applies (i) in
the two years prior to the date of this Agreement or (ii) in a distribution that
could otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) that includes the
transactions contemplated by this Agreement;
               (o) Target has not entered into any “listed transactions” as
defined in Treasury regulation 1.6011-4(b)(2), and the Target has properly
disclosed all reportable transactions as required by Treasury regulation
1.6011-4, including filing Form 8886 with its Tax Returns and with the Office of
Tax Shelter Analysis;
               (p) No claim has ever been made by a Governmental Authority in a
jurisdiction where Target, or any Subsidiary, does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction; and
               (q) Target will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of (i) any change in
method of accounting adopted for a taxable period ending on or prior to the
Closing Date, other than a change mandated by the transaction contemplated
herein, or (ii) prepaid amounts received or accrued for a taxable period on or
prior to the Closing Date.
          3.22 Employee Benefit Plans.
               (a) Section 3.22 of the Target Disclosure Schedule contains a
complete and accurate list of each plan, program, policy, practice, contract,
agreement or other arrangement providing for employment, compensation,
retirement, deferred compensation, loans,

27



--------------------------------------------------------------------------------



 



severance, separation, relocation, repatriation, expatriation, visas, work
permits, termination pay, performance awards, bonus, incentive, stock option,
stock purchase, stock bonus, phantom stock, stock appreciation right,
supplemental retirement, fringe benefits, cafeteria benefits or other benefits,
whether written or unwritten, including without limitation each “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), which is or has been
sponsored, maintained, contributed to, or required to be contributed to by
Target and, with respect to any such plans which are subject to Code Section
401(a), any trade or business (whether or not incorporated) that is or at any
relevant time was treated as a single employer with Target within the meaning of
Section 414(b), (c), (m) or (o) of the Code, (an “ERISA Affiliate”) for the
benefit of any person who performs or who has performed services for Target or
with respect to which Target or any ERISA Affiliate has or may have any
liability (including without limitation contingent liability) or obligation
(collectively, the “Target Employee Plans”). Section 3.22 of the Target
Disclosure Schedule separately lists each Target Employee Plan that has been
adopted or maintained by Target, whether formally or informally, for the benefit
of employees outside the United States (collectively, the “Target International
Employee Plans”).
               (b) Documents. Target has furnished to Acquiror true and complete
copies of documents embodying each of the Target Employee Plans and related plan
documents, including without limitation trust documents, group annuity
contracts, plan amendments, insurance policies or contracts, participant
agreements, employee booklets, administrative service agreements, summary plan
descriptions, compliance and nondiscrimination tests for the last three plan
years, standard COBRA forms and related notices, registration statements and
prospectuses and, to the extent still in its possession, any material employee
communications relating thereto. With respect to each Target Employee Plan that
is subject to ERISA reporting requirements, Target has provided copies of the
Form 5500 reports filed for the last three plan years. Target has furnished
Acquiror with the most recent Internal Revenue Service determination or opinion
letter issued with respect to each such Target Employee Plan, and to Target’s
knowledge nothing has occurred since the issuance of each such letter that could
reasonably be expected to cause the loss of the tax-qualified status of any
Target Employee Plan subject to Code Section 401(a).
               (c) Compliance. (i) Each Target Employee Plan has been
administered in accordance with its terms and in compliance with the
requirements prescribed by any and all statutes, rules and regulations
(including ERISA and the Code), except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on Target; and
Target and each ERISA Affiliate have performed all material obligations required
to be performed by them under, are not in material respect in default under or
violation of and have no knowledge of any material default or violation by any
other party to, any of the Target Employee Plans; (ii) any Target Employee Plan
intended to be qualified under Section 401(a) of the Code has either obtained
from the Internal Revenue Service a favorable determination or opinion letter as
to its qualified status under the Code, including all currently effective
amendments to the Code, or has time remaining to apply under applicable Treasury
Regulations or Internal Revenue Service pronouncements for a determination or
opinion letter and to make any amendments necessary to obtain a favorable
determination or opinion letter; (iii) none of the Target Employee Plans
promises or provides retiree medical or other retiree welfare benefits to any
person; (iv) there has been no “prohibited transaction,” as such term is defined
in

28



--------------------------------------------------------------------------------



 



Section 406 of ERISA or Section 4975 of the Code, with respect to any Target
Employee Plan, unless an exemption is available for such transaction under
applicable law; (v) none of Target or any ERISA Affiliate is subject to any
liability or penalty under Sections 4976 through 4980 of the Code or Title I of
ERISA with respect to any Target Employee Plan; (vi) all contributions required
to be made by Target or any ERISA Affiliate to any Target Employee Plan have
been paid or accrued; (vii) with respect to each Target Employee Plan, no
“reportable event” within the meaning of Section 4043 of ERISA (excluding any
such event for which the thirty (30) day notice requirement has been waived
under the regulations to Section 4043 of ERISA) nor any event described in
Section 4062, 4063 or 4041 or ERISA has occurred; (viii) each Target Employee
Plan subject to ERISA has prepared in good faith and timely filed all requisite
governmental reports, which were true and correct as of the date filed, and has
properly and timely filed and distributed or posted all notices and reports to
employees required to be filed, distributed or posted with respect to each such
Target Employee Plan; (ix) no suit, administrative proceeding, action or other
litigation has been brought, or to the knowledge of Target is threatened,
against or with respect to any such Target Employee Plan, including any audit or
inquiry by the IRS or United States Department of Labor; and (x) there has been
no amendment to, written interpretation or announcement by Target or any ERISA
Affiliate that would materially increase the expense of maintaining any Target
Employee Plan above the level of expense incurred with respect to that Plan for
the most recent fiscal year included in the Target Financial Statements.
               (d) No Title IV or Multiemployer Plan. Neither Target nor any
ERISA Affiliate has ever maintained, established, sponsored, participated in,
contributed to, or is obligated to contribute to, or otherwise incurred any
obligation or liability (including without limitation any contingent liability)
under any “multiemployer plan” (as defined in Section 3(37) of ERISA) or to any
“pension plan” (as defined in Section 3(2) of ERISA) subject to Title IV of
ERISA or Section 412 of the Code. None of Target or any ERISA Affiliate has any
actual or potential withdrawal liability (including without limitation any
contingent liability) for any complete or partial withdrawal (as defined in
Sections 4203 and 4205 of ERISA) from any multiemployer plan.
               (e) COBRA, FMLA, HIPAA, Cancer Rights. With respect to each
Target Employee Plan, Target has complied with (i) the applicable health care
continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations thereunder or any state
law governing health care coverage extension or continuation; (ii) the
applicable requirements of the Family and Medical Leave Act of 1993 and the
regulations thereunder; (iii) the applicable requirements of the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”); and (iv) the
applicable requirements of the Cancer Rights Act of 1998, except to the extent
that such failure to comply could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect on Target. Target has no
material unsatisfied obligations to any employees, former employees or qualified
beneficiaries pursuant to COBRA, HIPAA or any state law governing health care
coverage extension or continuation.
               (f) Effect of Transaction. The consummation of the transactions
contemplated by this Agreement will not (i) entitle any current or former
employee or other service provider of Target or any ERISA Affiliate to severance
benefits or any other payment

29



--------------------------------------------------------------------------------



 



(including without limitation unemployment compensation, golden parachute, bonus
or benefits under any Target Employee Plan), except as expressly provided in
this Agreement; or (ii) accelerate the time of payment or vesting of any such
benefits or increase the amount of compensation due any such employee or service
provider. No benefit payable or that may become payable by Target pursuant to
any Target Employee Plan or as a result of or arising under this Agreement shall
constitute an “excess parachute payment” (as defined in Section 280G(b)(1) of
the Code) subject to the imposition of an excise Tax under Section 4999 of the
Code or the deduction for which would be disallowed by reason of Section 280G of
the Code. Each Target Employee Plan can be amended, terminated or otherwise
discontinued after the Effective Time in accordance with its terms, without
material liability to Acquirer or Target other than ordinary administration
expenses typically incurred in a termination event.
               (g) International Employee Plans. Each of the Target
International Employee Plans has been established, maintained and administered
in compliance in all material respects with its terms and conditions and with
the requirements prescribed by any and all statutory or regulatory laws
applicable to such International Target Employee Plan. No Target International
Employee Plan has unfunded liabilities that as of the Effective Time will not be
offset by insurance or fully accrued. Except as required by law, no condition
exists that would prevent Target or Acquiror from terminating or amending any
International Target Employee Plan at any time for any reason.
          3.23 Employee Matters. Target is in compliance in all material
respects with all currently applicable federal, state, local and foreign laws
and regulations respecting terms and conditions of employment, including without
limitation applicant and employee background checking, immigration laws,
discrimination laws, verification of employment eligibility, employee leave
laws, classification of workers as employees and independent contractors as well
as classification of employees as exempt and non-exempt, wage and hour laws, and
occupational safety and health laws. There are no proceedings pending or, to
Target’s knowledge, reasonably expected or threatened, between Target, on the
one hand, and any or all of its current or former employees, on the other hand,
including without limitation any claims for actual or alleged harassment or
discrimination based on race, national origin, age, sex, sexual orientation,
religion, disability, or similar tortious conduct, breach of contract, wrongful
termination, defamation, intentional or negligent infliction of emotional
distress, interference with contract or interference with actual or prospective
economic disadvantage. There are no claims pending, or, to Target’s knowledge,
reasonably expected or threatened, against Target under any workers’
compensation or long-term disability plan or policy. Target has provided all
employees with all wages (including payment of overtime), benefits, relocation
benefits, stock options, bonuses and incentives, and all other compensation that
became due and payable through the date of this Agreement.
          3.24 Insurance. Target has delivered to Acquiror copies of each
insurance policy (including policies providing property, casualty, liability,
and workers’ compensation coverage and bond and surety arrangements) with
respect to which Target is a party, a named insured, or otherwise the
beneficiary of coverage as of the date of this Agreement. Such policies are (a)
sufficient to meet Target’s existing legal and contractual obligations, and
(b) in amounts customarily carried by persons conducting businesses or owning
assets similar to those of Target. Each of the policies is legal, valid,
binding, enforceable and in full force and effect in all

30



--------------------------------------------------------------------------------



 



respects. There is no material claim pending under any of such policies or bonds
as to which coverage has been questioned, denied or disputed by the underwriters
of such policies or bonds, and there has been no notice of pending or actual
cancellation or nonrenewal of any of such policies. All premiums due and payable
under all such policies and bonds have been paid and Target is otherwise in
compliance with the terms of such policies and bonds, and no event has occurred
which, with notice or the lapse of time, would permit the termination or
modification of, or acceleration of payments due under, the policies. Target has
no knowledge of any threatened termination of, or material premium increase with
respect to, any of such policies. Section 3.24 of the Target Disclosure Schedule
describes all such policies and any self-insurance arrangements presently
maintained by, or for the benefit of, Target as of the date of this Agreement.
          3.25 Compliance With Laws. Target has complied in all material
respects with, is not in material violation of and has not received any notices
of violation with respect to, any federal state, local or foreign statute, law
or regulation with respect to the conduct of its business, or the ownership or
operation of its business.
          3.26 Brokers’ and Finders’ Fee. Except for UBS Investment Bank, as to
which neither Acquiror nor Merger Sub shall have any liability, no broker,
finder or investment banker engaged by or acting on behalf of Target or its
stockholders is entitled to brokerage or finders’ fees or agents’ commissions or
investment bankers’ fees or any similar charges in connection with the Merger,
this Agreement or any transaction contemplated hereby. Target has provided a
complete and correct copy of Target’s agreement with UBS Investment Bank to
Acquiror or its counsel.
          3.27 Privacy Policies. Target and its employees, have (i) complied in
all material respects at all times with all applicable privacy laws and
regulations and contractual obligations regarding the collection, processing,
disclosure and use of all data consisting of personally identifiable information
that is, or is capable of being, associated with specific individuals;
(ii) complied in all material respects with Target’s privacy policy
substantially in the form provided to Acquiror or its counsel with respect to
personally identifiable information; and (iii) taken all appropriate and
industry standard measures to protect and maintain the confidential nature of
any personally identifiable information that Target has collected or otherwise
acquired.
          3.28 International Trade Matters. Target is, and at all times has
been, in compliance in all material respects with and has not been and is not in
violation of any International Trade Law (defined below), including but not
limited to, all laws and regulations related to the import and export of
commodities, software, and technology from and into the United States, and the
payment of required duties and tariffs in connection with same. Target has no
basis to expect, nor has Target or any other person for whose conduct they are
or may reasonably be held to be responsible received, any actual or threatened
order, notice, or other communication from any governmental body of any actual
or potential violation or failure to comply with any International Trade Law.
“International Trade Law” shall mean U.S. statutes, laws and regulations
applicable to international transactions, including, but not limited to, the
Export Administration Act, the Export Administration Regulations, the Foreign
Corrupt Practices Act, the Arms Export Control Act, the International Traffic in
Arms Regulations, the International Emergency Economic Powers Act, the Trading
with the Enemy Act, the U.S.

31



--------------------------------------------------------------------------------



 



Customs laws and regulations, the Foreign Asset Control Regulations, and any
regulations or orders issued thereunder.
          3.29 Government Contracts. Target is, and at all times has been, in
compliance in all material respects with the terms and conditions of each
Government Contract and Bid (defined below) to which it is a party or subject,
and each such Government Contract and Bid has been issued to or submitted by
Target in Target’s name. Target has complied with all requirements of all laws
and regulations pertaining to each Government Contract or Bid, and has not
received notice from a Governmental Agency or any other entity or person that
Target has breached or violated any law, certification, representation, clause,
provision, or requirement pertaining to any Government Contract or Bid. All
representations and certifications made by Target with respect to any Government
Contract or Bid were current, complete, and accurate as of their effective date
and Target has complied with all such representations and certifications. There
exists no irregularity, misstatement, omission, or noncompliance arising under
or relating to any Government Contract or Bid or any law or regulation
applicable thereto that has led or could lead to an internal investigation
(other than inquiries in the ordinary course of business), a voluntary
disclosure to any Governmental Agency arising under or relating to a Government
Contract or Bid or any law or regulation applicable thereto, or any other
damage, penalty assessment, recoupment of payment or disallowance of cost. As
used in this Section 3.29, “Government Contract” means any agreement entered
into by Target with any Governmental Agency or with any prime contractor or
upper-tier subcontractor relating to an agreement where any Governmental Agency
is a party thereto. “Bid” means any outstanding quotation, bid, proposal or
grant application by Target that, if accepted or awarded, would lead to a
Government Contract.”
          3.30 Representations Complete. None of the representations or
warranties made by Target herein or in any Schedule or Exhibit hereto, including
the Target Disclosure Schedule, or certificate furnished by Target pursuant to
this Agreement when all such documents are read together in their entirety,
contain, or will contain at the Effective Time, any untrue statement of a
material fact, or omits or will omit at the Effective Time to state any material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which made, not misleading.
     4. Representations and Warranties of Acquiror and Merger Sub. Acquiror and
Merger Sub represent and warrant to Target that the statements contained in this
Section 4 are true and correct, except as disclosed in a document of even date
herewith and delivered by Acquiror to Target on the date hereof referring to the
representations and warranties in this Agreement (the “Acquiror Disclosure
Schedule”). The Acquiror Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this
Section 4, and the disclosure in any such numbered and lettered section of the
Acquiror Disclosure Schedule shall qualify only the corresponding subsection in
this Section 4 (except to the extent disclosure in any numbered and lettered
section of the Acquiror Disclosure Schedule is specifically cross-referenced in
another numbered and lettered section of the Acquiror Disclosure Schedule or to
the extent that it is readily apparent from such disclosure that the information
is clearly applicable to such other sections of the Acquiror Disclosure Schedule
or such other representations and warranties).

32



--------------------------------------------------------------------------------



 



          4.1 Organization, Standing and Power. Each of Acquiror and Merger Sub
is a corporation duly organized, validly existing and in good standing under the
laws of the state of Delaware. Each of Acquiror and Merger Sub is duly qualified
to do business and is in good standing in each jurisdiction in which the failure
to be so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect on Acquiror.
          4.2 Authority. Acquiror and Merger Sub have all requisite corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of Acquiror and Merger
Sub. This Agreement has been duly executed and delivered by Acquiror and Merger
Sub and constitutes the valid and binding obligations of Acquiror and Merger Sub
enforceable against Acquiror and Merger Sub in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and subject
to general principles of equity. The execution and delivery of this Agreement by
Acquiror and Merger Sub do not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of, or
default under (with or without notice or lapse of time, or both), or give rise
to a right of termination, cancellation or acceleration of any material
obligation or loss of a material benefit under, or require Acquiror or Merger
Sub to obtain any consent or approval of, make any filing with or give any
notice to, any person or entity as a result or under the terms of any provision
of the Certificate of Incorporation or Bylaws of Acquiror or any of its
Subsidiaries, except as described in the next sentence. No consent, approval,
order or authorization of or registration, declaration or filing with any
Governmental Entity is required by or with respect to Acquiror or any of its
Subsidiaries in connection with the execution and delivery of this Agreement by
Acquiror and Merger Sub or the consummation by Acquiror and Merger Sub of the
transactions contemplated hereby, except for (a) the filing of the Certificate
of Merger as provided in Section 2.2; (b) the filing of a Current Report on Form
8-K with the Securities and Exchange Commission (“SEC”); (c) such filings as may
be required under HSR; and (d) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, could not reasonably
be expected to have a Material Adverse Effect on Acquiror and could not
reasonably be expected to prevent, materially alter or delay any of the
transactions contemplated by this Agreement.
          4.3 Litigation. There is no judgment, decree or order pending or, to
the knowledge of Acquiror, threatened against, relating to or affecting Acquiror
or Merger Sub that could reasonably be expected to prevent, enjoin or materially
alter or delay any of the transactions contemplated by this Agreement.
          4.4 Interim Operations of Merger Sub. Merger Sub was formed solely for
the purpose of engaging in the transactions contemplated by this Agreement, has
engaged in no other business activities and has conducted its operations only as
contemplated by this Agreement.
          4.5 Brokers’ and Finders’ Fee. Except for Wachovia Securities, as to
which neither Target stockholders nor, prior to the Closing Date, Target shall
have any liability, no broker, finder or investment banker engaged by or acting
on behalf of Acquiror or Merger Sub is entitled to brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any

33



--------------------------------------------------------------------------------



 



similar charges in connection with the Merger, this Agreement or any transaction
contemplated hereby.
          4.6 Representations Complete. None of the representations or
warranties made by Acquiror or Merger Sub herein or in any Schedule hereto,
including the Acquiror Disclosure Schedule, or certificate furnished by Acquiror
or Merger Sub pursuant to this Agreement when all such documents are read
together in their entirety, contains or will contain at the Effective Time any
untrue statement of a material fact or omits or will omit at the Effective Time
to state any material fact necessary in order to make the statements contained
herein or therein, in the light of the circumstances under which made, not
misleading.
     5. Conduct Prior to the Effective Time.
          5.1 Conduct of Business of Target. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Effective Time, Target agrees (except to the extent expressly
contemplated by this Agreement or as consented to in writing by Acquiror: (a) to
carry on its business in the ordinary course in substantially the same manner as
heretofore conducted; (b) to pay its debts and Taxes when due subject (i) to
good faith disputes over such debts or Taxes; and (ii) to Acquiror’s consent to
the filing of material Tax Returns, if applicable; (c) to pay or perform other
obligations when due; (d) to use all reasonable efforts to preserve intact its
present business organizations, keep available the services of its present
officers and employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it;
and (e) maintain Target Intellectual Property and preserve all protections
thereof, including but not limited to responding appropriately and in a timely
manner to any office action issued by the United States Patent and Trademark
Office or to any other inquiry by any other governmental or regulatory agency or
any third party regarding Target Intellectual Property. Target agrees to
promptly notify Acquiror of (a) any event or occurrence not in the ordinary
course of Target’s business, and of any event which could reasonably be expected
to potentially have a Material Adverse Effect on Target; and (b) any change in
its capitalization as set forth in Section 3.5 except as the result of exercises
of Target Options outstanding as of the date hereof. Without limiting the
foregoing, except as expressly contemplated by this Agreement or Section 5.1 of
the Target Disclosure Schedule, or as required by law, Target shall not do,
cause or permit any of the following during the period from the date of this
Agreement until the earlier of the termination of this Agreement or the
Effective Time, without the prior written consent of Acquiror, unless otherwise
required by applicable law:
               (a) Charter Documents. Cause or permit any amendments to its
Certificate of Incorporation or Bylaws;
               (b) Dividends; Changes in Capital Stock. Declare or pay any
dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its capital stock, or split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock except from former employees, directors and
consultants in accordance with

34



--------------------------------------------------------------------------------



 



agreements providing for the repurchase of shares in connection with any
termination of service to it;
               (c) Stock Option Plans, Etc. Accelerate, amend or change the
period of exercisability or vesting of options or other rights granted under its
stock plans or authorize cash payments in exchange for any options or other
rights granted under any of such plans, except in each case to the extent
required by the terms thereof as in effect on the date hereof and described in
Section 5.1 of the Target Disclosure Schedule;
               (d) Issuance of Securities. Issue, deliver or sell or authorize
or propose the issuance, delivery or sale of, or purchase or propose the
purchase of, any shares of its capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities other than (i) the issuance of shares of its Common Stock
pursuant to the exercise of Target Options outstanding as of the date of this
Agreement, and (ii) purchases of shares of Target Capital Stock from former
employees, directors and consultants in accordance with agreements providing for
the repurchase of such shares in connection with any termination of service to
the Target of such employee, director or consultant.
               (e) Intellectual Property. Transfer to any person or entity any
rights to its Intellectual Property except for product sales under Target’s
standard sales contracts;
               (f) Exclusive Rights. Enter into or amend any agreements pursuant
to which any other party is granted exclusive marketing or other exclusive
rights of any type or scope with respect to any of Target Products or Target
Intellectual Property;
               (g) Dispositions. Sell, lease, license or otherwise dispose of or
encumber any of its properties or assets that are material, individually or in
the aggregate, to its business, taken as a whole, except for sales of inventory
in the ordinary course of business;
               (h) Indebtedness. Incur any indebtedness for borrowed money, or
guarantee any such indebtedness, or issue or sell any debt securities or
guaranty any debt securities of others;
               (i) Agreements. Enter into, terminate or amend any agreement that
is or would be a Material Contract, provided that Target may enter into
agreements as provided in Section 5.1 of the Target Disclosure Schedule;
               (j) Payment of Obligations. Pay, discharge or satisfy, in an
amount in excess of $10,000 in the aggregate, any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or otherwise)
arising other than in the ordinary course of business, other than the payment,
discharge or satisfaction of (A) liabilities reflected or reserved against in
the Target Financial Statements, or (B) Target Expenses.
               (k) Capital Expenditures. Make any capital expenditures, capital
additions or capital improvements, provided that if the Closing has not occurred
within ten business days of the date of this Agreement, Target, with prior
consultation with Acquiror, may

35



--------------------------------------------------------------------------------



 



make expenditures up to the amounts authorized by the Board of Directors of
Target and set forth in the 2006 budget of Target previously delivered to
Acquiror;
               (l) Insurance. Materially reduce the amount of any material
insurance coverage provided by existing insurance policies;
               (m) Termination or Waiver. Terminate or waive any right of
substantial value, other than in the ordinary course of business;
               (n) Employee Benefit Plans; New Hires; Pay Increases. (i) Amend
any Target Employee Plan or adopt any plan that would constitute a Target
Employee Plan except in order to comply with applicable laws or regulations,
(ii) hire any new officer-level employee, or (iii) pay any special bonus,
special remuneration or special noncash benefit (except payments and benefits
made pursuant to written agreements outstanding on the date hereof), or increase
the benefits, salaries or wage rates of its employees;
               (o) Severance Arrangements. Grant or pay any severance or
termination pay or benefits, except for payments made pursuant to written
agreements outstanding on the date hereof and disclosed on the Target Disclosure
Schedule, or enter into any new agreements (whether written or oral) to
providing for any rights to severance or termination pay or benefits upon
termination of service;
               (p) Lawsuits. Commence a lawsuit other than (i) for the routine
collection of bills, (ii) in such cases where Target in good faith determines
that failure to commence suit would result in the material impairment of a
valuable aspect of Target’s business, provided that it consults with Acquiror
prior to the filing of such a suit or (iii) for a breach of this Agreement;
               (q) Acquisitions. Acquire or agree to acquire by merging with, or
by purchasing a substantial portion of the stock or assets of, or by any other
manner, any business or any corporation, partnership, association or other
business organization or division thereof or otherwise acquire or agree to
acquire any assets that are material individually or in the aggregate, to its
business, taken as a whole; provided that if the Closing has not occurred within
ten business days of the date of this Agreement, Target, with prior consultation
with Acquiror, may make expenditures up to the amounts authorized by the Board
of Directors of Target and set forth in the 2006 budget of Target previously
delivered to Acquiror;
               (r) Taxes. Other than in the ordinary course of business, make or
change any material election in respect of Taxes, adopt or change any accounting
method in respect of Taxes, file any material tax Return or any amendment to a
material tax Return, enter into any closing agreement, settle any material claim
or assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any material claim or assessment in respect of
Taxes;
               (s) Revaluation. Revalue any of its assets, including without
limitation writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business or as required by
changes in GAAP; or

36



--------------------------------------------------------------------------------



 



               (t) Other. Take or agree in writing or otherwise to take, any of
the actions described in Sections 5.2(a) through (s) above, or any action that
would cause a material breach of its representations or warranties contained in
this Agreement or prevent it from materially performing or cause it not to
materially perform its covenants hereunder.
     Except as set forth above, nothing in this Agreement shall give to
Acquiror, directly or indirectly, rights to control or direct the operations of
the Target prior to the Effective Time. Prior to the Effective Time, Target
shall exercise, consistent with the terms and conditions of this Agreement
(including without limitation this Section 5.1), control and supervision of its
operations.
          5.2 No Solicitation.
               (a) From and after the date of this Agreement until the earlier
of the Effective Time and the termination of this Agreement pursuant to
Section 8 hereof, Target shall not, directly or indirectly through any officer,
director, employee, representative or agent of Target or otherwise: (i) solicit,
initiate, or encourage any inquiries or proposals that constitute, or could
reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, share exchange, business combination, sale of all or
substantially all assets, sale of shares of capital stock or similar
transactions involving Target other than the transactions contemplated by this
Agreement (any of the foregoing inquiries or proposals an “Acquisition
Proposal”); (ii) engage or participate in negotiations or discussions
concerning, or provide any non-public information to any person or entity
relating to, any Acquisition Proposal; or (iii) agree to, enter into, accept,
approve or recommend any Acquisition Proposal. Target represents and warrants
that it has the legal right to terminate any pending discussions or negotiations
relating to an Acquisition Proposal without payment of any fee or other penalty.
               (b) Target shall notify Acquiror immediately (and no later than
24 hours) after receipt by Target (or its advisors) of any Acquisition Proposal
or any request for nonpublic information in connection with an Acquisition
Proposal or for access to the properties, books or records of Target by any
person or entity that informs Target that it is considering making, or has made,
an Acquisition Proposal. Such notice shall be made orally and in writing and
shall indicate in reasonable detail the identity of the offeror and the terms
and conditions of such proposal, inquiry or contact.
     6. Additional Agreements.
          6.1 Preparation of Information Statement.
               (a) As soon as practicable after the execution of this Agreement,
Target shall prepare, with the cooperation of Acquiror, an information statement
(as amended or supplemented, the “Information Statement”) for the solicitation
of approval of the stockholders of Target describing this Agreement, the
Certificate of Merger and the transactions contemplated hereby and thereby.
Acquiror shall provide such information about Acquiror as Target shall
reasonably request. The information supplied by Target for inclusion in the
Information Statement to be sent to the stockholders of Target shall not, on the
date the Information Statement is first mailed to Target’s stockholders or at
the Effective Time, contain any untrue

37



--------------------------------------------------------------------------------



 



statement of a material fact, or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not misleading. Notwithstanding the foregoing, Target makes
no representation, warranty or covenant with respect to any information supplied
by Acquiror or Merger Sub that is contained in any of the foregoing documents.
The information supplied by Acquiror or Merger Sub for inclusion in the
Information Statement shall not, on the date the Information Statement is first
mailed to Target’s stockholders or at the Effective Time, contain any untrue
statement of a material fact, or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, Acquiror and
Merger Sub make no representation, warranty or covenant with respect to any
information supplied by Target that is contained in any of the foregoing
documents.
               (b) Each of Acquiror and Target agrees to provide promptly to the
other such information concerning its business and affairs as, in the reasonable
judgment of the providing party or its counsel, may be required or appropriate
for inclusion in the Information Statement or in any amendments or supplements
thereto, and to cause its counsel and auditors to cooperate with the other’s
counsel and auditors in the preparation of the Information Statement. Target
will promptly advise Acquiror, and Acquiror will promptly advise Target, in
writing if at any time prior to the Effective Time either Target or Acquiror
shall obtain knowledge of any facts that might make it necessary or appropriate
to amend or supplement the Information Statement in order to make the statements
contained or incorporated by reference therein not misleading or to comply with
applicable law. The Information Statement shall contain the recommendation of
the Board of Directors of Target that the Target stockholders approve the Merger
and this Agreement and the conclusion of the Board of Directors that the terms
and conditions of the Merger are fair and reasonable to the stockholders of
Target. Anything to the contrary contained herein notwithstanding, Target shall
not include in the Information Statement any information with respect to
Acquiror or its affiliates or associates, the form and content of which
information shall not have been approved by Acquiror prior to such inclusion,
such approval not to be unreasonably withheld or delayed.
          6.2 Approval of Stockholders. Target shall promptly after the date
hereof take all action necessary in accordance with the Delaware Law and its
Certificate of Incorporation and Bylaws to obtain the written consent of the
Target stockholders approving the Merger as soon as practicable. Subject to
Section 6.1, Target shall use its efforts to solicit from stockholders of Target
written consents in favor of the Merger and shall take all other action
necessary or advisable to secure the vote or consent of stockholders required to
effect the Merger.
          6.3 Access to Information.
               (a) Subject to compliance with applicable law, upon reasonable
prior notice and at Acquiror’s expense, Target shall afford Acquiror and its
accountants, counsel and other representatives, reasonable access during normal
business hours during the period prior to the Effective Time to (i) all of
Target’s properties, personnel, books, contracts, commitments and records and
(ii) all other information concerning the business, properties and personnel of
Target as Acquiror may reasonably request. All such information shall be
governed by the terms of the Confidentiality Agreement (as defined in
Section 6.4).

38



--------------------------------------------------------------------------------



 



               (b) Subject to compliance with applicable law, from the date
hereof until the earlier of the Effective Time or the termination of this
Agreement, each of Acquiror and Target shall confer on a regular and frequent
basis with one or more representatives of the other party to report operational
matters of materiality and the general status of ongoing operations.
               (c) No information or knowledge obtained in any investigation
pursuant to this Section 6.3 or otherwise shall affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Merger.
          6.4 Confidentiality. The parties acknowledge that Acquiror and Target
have previously executed a Mutual Nondisclosure Agreement dated January 26, 2006
(the “Confidentiality Agreement”), which Confidentiality Agreement is hereby
incorporated herein by reference and shall continue in full force and effect in
accordance with its terms.
          6.5 Public Disclosure. Unless otherwise permitted by this Agreement,
Acquiror and Target shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement and the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other (which approval shall not be
unreasonably withheld), except as may be required by law or by obligations
pursuant to any listing agreement with any national securities exchange or with
Nasdaq.
          6.6 Regulatory Approval; Further Assurances.
               (a) Each party shall use all reasonable efforts to file, as
promptly as practicable after the date of this Agreement, all notices, reports
and other documents required to be filed by such party with any Governmental
Entity with respect to the Merger and the other transactions contemplated by
this Agreement, and to submit promptly any additional information requested by
any such Governmental Entity. Target and Acquiror shall respond as promptly as
practicable to (i) any inquiries or requests received from the Federal Trade
Commission or the Department of Justice for additional information or
documentations and (ii) any inquiries or requests received from any state
attorney general or other Governmental Entity in connection with antitrust or
related matters. Each of Target and Acquiror shall (i) give the other party
prompt notice of the commencement of any Legal Proceeding by or before any
Governmental Entity with respect to the Merger or any of the other transactions
contemplated by this Agreement, (ii) keep the other party informed as to the
status of any such Legal Proceeding and (iii) promptly inform the other party of
any communication to or from the Federal Trade Commission, the Department of
Justice or any other Governmental Entity regarding the Merger. Target and
Acquiror will consult and cooperate with one another, and will consider in good
faith the views of one another, in connection with any analysis, appearance,
presentation, memorandum, brief, argument, opinion or proposal made or submitted
in connection with any legal proceeding under or relating to HSR or any other
federal or state antitrust or fair trade law. In addition, except as may be
prohibited by any Governmental Entity or by any legal requirement, in connection
with any possible or actual investigation of the Merger by a Governmental Entity
under or relating to HSR or any other federal or state antitrust or fair trade

39



--------------------------------------------------------------------------------



 



law or any other similar legal proceeding, each of Target and Acquiror will
permit authorized representatives of the other party to be present at each
meeting, conference or telephone call with a Governmental Entity relating to any
such possible or actual investigation of the Merger or any other similar legal
proceeding, and to have access to and be consulted in connection with any oral
or written analyses, presentations, memoranda, briefs, arguments, opinions or
proposals made or submitted to any Governmental Entity in connection with any
such possible or actual investigation of the Merger any other similar legal
proceeding.
               (b) Subject to Section 6.6(b), Acquiror and Target shall use all
reasonable efforts to take, or cause to be taken, all actions necessary to
effectuate the Merger and make effective the other transactions contemplated by
this Agreement. Without limiting the generality of the foregoing, but subject to
Section 6.6(b), each party to this Agreement shall: (i) make any filings and
give any notices required to be made and given by such party in connection with
the Merger and the other transactions contemplated by this Agreement; (ii) use
all reasonable efforts to obtain any consent required to be obtained (pursuant
to any applicable legal requirement or contract, or otherwise) by such party in
connection with the Merger or any of the other transactions contemplated by this
Agreement; and (iii) use all reasonable efforts to lift any restraint,
injunction or other legal bar to the Merger. Each party shall promptly deliver
to the other a copy of each such filing made, each such notice given and each
such consent obtained by such party during the period prior to the Effective
Time. Each party, at the reasonable request of the other party, shall execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
this Agreement and the transactions contemplated hereby.
               (c) Notwithstanding anything to the contrary contained in this
Agreement, Acquiror shall not have any obligation under this Agreement to:
(i) dispose or transfer or cause any of its Subsidiaries to dispose of or
transfer any assets, or to commit to cause Target to dispose of any assets;
(ii) discontinue or cause any of its Subsidiaries to discontinue offering any
product or service, or commit to cause Target to discontinue offering any
product or service; (iii) license or otherwise make available, or cause any of
its Subsidiaries to license or otherwise make available, to any person, any
technology, software or other Intellectual Property, or commit to cause Target
to license or otherwise make available to any person any technology, software or
other Intellectual Property; (iv) hold separate or cause any of its Subsidiaries
to hold separate any assets or operations (either before or after the Closing
Date), or commit to cause Target to hold separate any assets or operations; or
(v) make or cause any of its Subsidiaries to make any commitment (to any
Governmental Entity or otherwise) regarding its future operations or the future
operations of Target.
          6.7 Target Options. At the Effective Time, each Target Option, whether
vested or unvested, will be assumed by Acquiror. Each option assumed by Acquiror
under this Agreement shall continue to have, and be subject to, the same terms
and conditions set forth in the Target Option Plan and any other document
governing such option immediately prior to the Effective Time, except that:
(a) such Target Option will be exercisable for that number of whole shares of
the common stock of Acquiror (the “Acquiror Common Stock”) equal to the product
of (i) the number of shares of Target Common Stock that were issuable upon
exercise of such option immediately prior to the Effective Time, multiplied by
(ii) an amount equal to (A) the Secondary Per Share Merger Consideration,
divided by (B) the average of the closing prices of

40



--------------------------------------------------------------------------------



 



Acquiror Common Stock as reported on the Nasdaq National Market during the 10
trading days ending one day prior to the Effective Time (the “Exchange Ratio”)
and rounded down to the nearest whole number of shares of Acquiror Common Stock;
(b) the per share exercise price for the shares of Acquiror Common Stock
issuable upon exercise of such Target Option will be equal to the quotient
determined by dividing the exercise price per share of Target Common Stock at
which such Target Option was exercisable immediately prior to the Effective Time
by the Exchange Ratio, rounded up to the nearest whole tenth of a cent; and
(c) any restriction on the exercisability of such Target Option will continue in
full force and effect, and the term, exercisability, vesting schedule and other
provisions of such Target Option will remain unchanged. Consistent with the
terms of the Target Option Plan and the documents governing the outstanding
options under the Target Option Plan, the Merger will not terminate any of the
outstanding Target Options or accelerate the exercisability or vesting of such
Target Options or the shares of Acquiror Common Stock underlying Target Options
upon the Acquiror’s assumption thereof in the Merger. It is the intention of the
parties that Target Options so assumed by Acquiror will remain incentive stock
options as defined in Section 422 of the Code to the extent such Target Options
qualified as incentive stock options prior to the Effective Time.
          6.8 Form S-8. Acquiror agrees to file, within ten (10) business days
after the Closing, a registration statement on Form S-8 covering the shares of
Acquiror Common Stock issuable pursuant to outstanding options under the Target
Option Plan assumed by Acquiror. Target shall cooperate with and assist Acquiror
in the preparation of such registration statement.
          6.9 Escrow Agreement On or before the Effective Time, Acquiror, Merger
Sub, Escrow Agent and the Stockholders’ Agent will execute the Escrow Agreement
contemplated by Section 9 in substantially the form attached as Exhibit B
(“Escrow Agreement”).
          6.10 Termination of 401(k) Plan. Target shall have taken all actions
necessary or appropriate to terminate, effective no later than the date
immediately prior to the Closing, any Target Employee Plan that contains a cash
or deferred arrangement intended to qualify under Section 401(k) of the Code (a
“401(k) Plan”). Acquiror shall have received from Target evidence that that
Target’s board of directors has adopted resolutions to terminate such plans
effective as of the date immediately preceding the Closing (the form and
substance of which resolutions shall be subject to the review and approval of
the Acquiror). Immediately prior to such termination, Target will make all
necessary payments to fund the contributions: (i) necessary or required to
maintain the tax-qualified status of the 401(k) Plan; (ii) for elective
deferrals made pursuant to the 401(k) Plan for the period prior to termination;
and (iii) for employer matching contributions (if any) for the period prior to
termination.
          6.11 Expenses. Except as expressly provided otherwise herein, whether
or not the Merger is consummated, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby (collectively, the
“Expenses”) shall be paid by the party incurring such expense; provided that
Acquiror shall pay all HSR filing fees.
          6.12 Employee Matters. Prior to the Effective Time, Acquiror shall
make offers of employment with Acquiror after the Closing Date to such employees
of Target as it selects. Each such offer made to a Target employee other than
the Key Employees that (i) is for

41



--------------------------------------------------------------------------------



 



the same or comparable positions, and with at least the same base pay and
comparable total compensation and benefits (taking into account base pay, bonus,
and other incentive compensation, but excluding any rights to severance payments
upon termination of service) as was in effect for such employee immediately
prior to the Closing Date, and (ii) is made pursuant to an offer letter, the
form of which has been provided to Target prior to the date hereof (a “Qualified
Offer Letter”) shall be deemed a “Qualified Offer” hereunder.
          6.13 Return of Certain Receivables. To the extent the Target
stockholders indemnify any Acquiror Indemnified Person pursuant to
Section 9.2(b)(i) because any account receivable is not collectible as
represented and warranted by Target in Section 3.16, Acquiror shall continue to
use reasonable commercial efforts to collect such receivable and in the event of
any subsequent collection of same within twelve months of the Closing Date,
shall pay such amount to the Escrow Agent for contribution to the Escrow Fund.
     7. Conditions to the Merger.
          7.1 Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of each party to this Agreement to consummate and effect
the Merger shall be subject to the satisfaction at or prior to the Effective
Time of each of the following conditions, any of which may be waived, in
writing, by agreement of all the parties hereto:
               (a) Stockholder Approval. This Agreement and the Merger shall be
approved by the stockholders of Target by the requisite vote under Delaware Law
and Target’s Certificate of Incorporation.
               (b) No Injunctions or Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint or
prohibition preventing the consummation of the Merger shall be and remain in
effect, nor shall any proceeding brought by an administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, seeking any of the foregoing be pending, in each case which could
reasonably be expected to have a Material Adverse Effect on Acquiror, either
individually or combined with the Surviving Corporation after the Effective
Time, nor shall there be any action taken, or any statute, rule, regulation or
order enacted, entered, enforced or deemed applicable to the Merger, which makes
the consummation of the Merger illegal.
               (c) Governmental Approval. Acquiror, Target and Merger Sub shall
have timely obtained from each Governmental Entity all approvals, waivers and
consents, necessary for consummation of or in connection with the Merger and the
several transactions contemplated hereby, including such approvals, waivers and
consents as may be required under the Securities Act, under state blue sky laws
and under HSR, other than approvals, waivers and consents relating to the Merger
or affecting Acquiror’s ownership of Target or any of its properties if failure
to obtain such approval, waiver or consent could not reasonably be expected to
have a Material Adverse Effect on Acquiror after the Effective Time. The
applicable waiting period (and any extension thereof) under HSR shall have
expired or been early terminated.

42



--------------------------------------------------------------------------------



 



               (d) No Governmental Litigation. There shall not be pending or
threatened any legal proceeding in which a Governmental Entity is or is
threatened to become a party or is otherwise involved, and neither Acquiror nor
Target shall have received any communication from any Governmental Entity in
which such Governmental Entity indicates the probability of commencing any legal
proceeding or taking any other action: (i) challenging or seeking to restrain or
prohibit the consummation of the Merger; (ii) relating to the Merger and seeking
to obtain from Acquiror or any of its Subsidiaries, or Target, any damages or
other relief that would be material to Acquiror; (iii) seeking to prohibit or
limit in any material respect Acquiror’s ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the stock of
Target; or (iv) that would materially and adversely affect the right of Acquiror
or Target to own the assets or operate the business of Target.
               (e) No Other Litigation. There shall not be pending any legal
proceeding (other than legal proceedings addressed in Section 7.1(d)):
(i) challenging or seeking to restrain or prohibit the consummation of the
Merger or any of the other transactions contemplated by this Agreement;
(ii) relating to the Merger and seeking to obtain from Acquiror or any of its
Subsidiaries, or Target, any damages or other relief that would be material to
Acquiror; (iii) seeking to prohibit or limit in any material respect Acquiror’s
ability to vote, receive dividends with respect to or otherwise exercise
ownership rights with respect to any of Target Capital Stock; or (iv) which
would affect adversely the right of Acquiror or Target to own the assets or
operate the business of Target.
          7.2 Additional Conditions to the Obligations of Acquiror and Merger
Sub. The obligations of Acquiror and Merger Sub to consummate and effect the
Merger shall be subject to the satisfaction at or prior to the Effective Time of
each of the following conditions, any of which may be waived, in writing, by
Acquiror:
               (a) Representations and Warranties. The representations and
warranties of Target in this Agreement that are qualified by materiality or
Material Adverse Effect shall be true and correct and the representations and
warranties of Target in this Agreement that are not so qualified shall be true
and correct in all material respects, in each case as of the Closing as though
such representations and warranties were made on and as of such time (except for
such representations and warranties that speak specifically as of the date
hereof or as of another date, which shall be true and correct, or true and
correct in all material respects, as the case may be, as of such date).
               (b) Performance of Obligations. Target shall have performed and
complied in all material respects with all covenants, obligations and conditions
of this Agreement required to be performed and complied with by it as of the
Closing.
               (c) Allocation and Option Spreadsheets. Target shall have
delivered to Acquiror (i) an Option Spreadsheet updated as of the Closing Date
(the “Final Option Spreadsheet”) and (ii) an Allocation Spreadsheet updated as
of the Closing Date and reflecting any and all grants or exercises of Target
Options following the date hereof (the “Final Allocation Spreadsheet”).

43



--------------------------------------------------------------------------------



 



               (d) Certificate of Officers. Acquiror and Merger Sub shall have
received a certificate executed on behalf of Target by the chief executive
officer and chief financial officer of Target (i) certifying that the conditions
set forth in Sections 7.2(a) and 7.2(b) have been satisfied, and (ii) certifying
that the Final Allocation Spreadsheet and Final Option Spreadsheet are each
complete and correct as of the Closing Date.
               (e) Third Party Consents. All consents or approvals required to
be obtained or notices required to be provided in connection with the Merger and
the other transactions contemplated by this Agreement and set forth in
Section 7.2(e) of the Target Disclosure Schedule shall have been obtained and
shall be in full force and effect.
               (f) Escrow Agreement. Target, Escrow Agent and the Stockholders’
Agent shall have entered into an Escrow Agreement substantially in the form
attached hereto as Exhibit B.
               (g) No Material Adverse Change. There shall not have occurred any
change, event, or condition (financial or otherwise, and whether or not covered
by insurance), individually or in the aggregate, that has had or reasonably
could be expected to have a Material Adverse Effect on Target.
               (h) Offer Letters. At least eighty percent (80%) of the employees
of Target to whom Acquiror makes a Qualified Offer shall have executed a
Qualified Offer Letter with Acquiror.
               (i) Dissenters’ Rights. Not more than twenty percent (20%) of the
Target Capital Stock outstanding immediately prior to the Effective Time shall
be, or be eligible as, Dissenting Shares.
               (j) Opinion. Counsel for Target shall have delivered to Acquiror
an opinion in the form attached hereto as Exhibit C.
               (k) Resignations. Each of the directors of Target shall have
resigned from the Board of Directors of Target.
               (l) Termination of Agreements. Each of the Investor Rights
Agreements, the Put Right Agreement and the Voting Agreement shall have been
terminated pursuant to a Termination Agreement in the form provided to Acquiror.
               (m) Audited Financials. Acquiror shall have received reasonable
assurances that audited financial statements for Target will be delivered on a
timely basis so as to enable Acquiror to satisfy its SEC filing obligations.
               (n) Target Expenses. Target shall have delivered to Acquiror a
detailed written statement of the Target Expenses along with confirmation in
writing from Target’s legal counsel, auditors, investment bankers and financial
advisors that they have agreed to the relevant amounts set forth in such
statement.

44



--------------------------------------------------------------------------------



 



          7.3 Additional Conditions to Obligations of Target. The obligations of
Target to consummate and effect the Merger shall be subject to the satisfaction
at or prior to the Effective Time of each of the following conditions, any of
which may be waived, in writing, by Target:
               (a) Representations and Warranties. The representations and
warranties of Acquiror and Merger Sub in this Agreement that are qualified by
materiality or Material Adverse Effect shall be true and correct and the
representations and warranties of Acquiror and Merger Sub in this Agreement that
are not so qualified shall be true and correct in all material respects, in each
case as of the Closing as though such representations and warranties were made
on and as of such time (except for such representations and warranties that
speak specifically as of the date hereof or as of another date, which shall be
true and correct, or true and correct in all material respects, as the case may
be, as of such date).
               (b) Performance of Obligations. Acquiror and Merger Sub shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them as of the Closing.
               (c) Certificate of Officers. Target shall have received a
certificate executed on behalf of Acquiror and Merger Sub by the chief executive
officer and chief financial officer of Acquiror and Merger Sub, respectively,
certifying that the conditions set forth in Sections 7.3(a) and 7.3(b) have been
satisfied.
               (d) Escrow Agreement. Acquiror and Merger Sub shall have entered
into an Escrow Agreement substantially in the form attached hereto as Exhibit B.
     8. Termination, Amendment and Waiver.
          8.1 Termination. This Agreement may be terminated at any time prior to
the Effective Time , whether before or after adoption of this Agreement by the
Target stockholders or by Acquiror (with respect to Section 8.1(b) through
Section 8.1(d), by written notice by the terminating party to the other party):
               (a) by the mutual written consent of Acquiror and Target;
               (b) by either Acquiror or Target if the Merger shall not have
been consummated by June 22, 2006; provided, however, that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of or resulted in the failure of the Merger to occur on or before such
date;
               (c) by either Acquiror or Target if a court of competent
jurisdiction or other Governmental Entity shall have issued a nonappealable
final order, decree or ruling or taken any other action, in each case having the
effect of permanently restraining, enjoining or otherwise prohibiting the
Merger, unless the party relying on such order, decree or ruling or other action
has not complied in all material respects with its obligations under this
Agreement; or

45



--------------------------------------------------------------------------------



 



               (d) by Acquiror or Target, if there has been a breach of any
representation, warranty, covenant or agreement on the part of the other party
set forth in this Agreement, which breach (i) causes the conditions set forth in
Section 7.1 or 7.2 (in the case of termination by Acquiror) or Section 7.1 or
7.3 (in the case of termination by Target) not to be satisfied and (ii) shall
not have been cured within twenty (20) business days following receipt by the
breaching party of written notice of such breach from the other party.
          8.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1, there shall be no liability or obligation
on the part of Acquiror, Target, Merger Sub or their respective officers,
directors, or stockholders, except to the extent that such termination results
from the willful breach by a party of any of its representations, warranties or
covenants set forth in this Agreement; provided, however, that the provisions of
Sections 6.4, 6.5, 6.11 and 10 shall remain in full force and effect and survive
any termination of this Agreement.
          8.3 Amendment. This Agreement may be amended by the parties hereto, by
action taken or authorized by their respective Boards of Directors. This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.
          8.4 Extension; Waiver. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Boards of
Directors, may, to the extent legally allowed: (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto; and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.
     9. Escrow and Indemnification.
          9.1 Escrow Fund.
               (a) On the Closing Date, Acquiror shall deposit with U.S. Bank,
National Association (or other institution selected by Acquiror with the
reasonable consent of Target) as escrow agent (the “Escrow Agent”), the Escrow
Amount to constitute the Escrow Fund and to be governed by the terms set forth
herein and in the Escrow Agreement attached hereto as Exhibit B. The Escrow Fund
shall be available to compensate Acquiror pursuant to the indemnification
obligations of the stockholders of Target.
          9.2 Indemnification.
               (a) Survival of Warranties. All representations and warranties
made by Target, herein, or in any certificate, schedule or exhibit delivered
pursuant hereto, shall survive the Closing and continue in full force and effect
until the later of (i) the date which is 90 days following the completion of the
independent audit of Acquiror’s financial statements for the year ending
December 31, 2006, or (ii) the first anniversary of the Closing Date (the
“Termination Date”).

46



--------------------------------------------------------------------------------



 



               (b) From and after the Effective Time and subject to the
limitations set forth in this Section 9, the stockholders of Target will
severally (based on each such stockholder’s Applicable Escrow Ownership
Percentage) and not jointly indemnify and hold harmless Acquiror and the
Surviving Corporation and their respective officers, directors, agents,
attorneys and employees, and each person, if any, who controls or may control
Acquiror or the Surviving Corporation within the meaning of the Securities Act
(individually an “Acquiror Indemnified Person” and collectively the “Acquiror
Indemnified Persons”) from and against the following (collectively, “Damages”):
(i) any and all losses, costs, damages, liabilities and expenses, including,
without limitation, reasonable legal fees, arising (A) out of the failure of any
representation or warranty of Target in this Agreement, the Target Disclosure
Schedule or any exhibit or schedule to this Agreement to be true and correct as
of the Closing Date or any breach of or default in connection with any of the
covenants and agreements given or made by Target in this Agreement, the Target
Disclosure Schedule or any exhibit or schedule to this Agreement or (B) the
matters set forth in Section 9.2(b) of the Target Disclosure Schedule; and
(ii) any payments required to be made to Dissenting Stockholders in excess of
amounts payable per this Agreement, as determined pursuant to Section 2.6(f).
From and after the Effective Time, the sole recourse of the Acquiror Indemnified
Persons shall be against the Escrow Fund and claims against the Escrow Fund
shall be the sole and exclusive remedy of Acquiror Indemnified Persons for any
Damages or other claims relating to the subject matter of this Agreement;
provided, however, that nothing in this Agreement shall limit the liability in
amount or otherwise of (i) Target to the extent provided for in Section 8.2; or
(ii) any Target stockholder in connection with any breach by such stockholder of
any representation or covenant in any written consent of stockholders delivered
to the Target in connection with the Merger; or (iii) Target or Target
stockholders with respect to fraud, or criminal activity in connection with the
transactions contemplated by this Agreement or intentional breach of any
covenant contained in this Agreement. Subject to the provisions in the preceding
sentence, the maximum amount payable by the stockholders of Target in respect of
all claims for indemnification under this Agreement will not exceed the Escrow
Amount.
               (c) Threshold for Claims. No claim for Damages shall be made
under Section 9.2(b)(i) (“Breach Damages”) unless the aggregate of Breach
Damages for which claims are made hereunder by the Acquiror Indemnified Persons
and for which indemnity would otherwise be payable exceeds $250,000, in which
case the Acquiror Indemnified Person shall be entitled to seek compensation for
all Breach Damages without regard to the limitation set forth in this Section
9.2(c) (the “Limitation”); provided, however, that notwithstanding the
foregoing, any claims made for Damages resulting from the matters set forth in
Section 9.2(b) of the Target Disclosure Schedule shall not be subject to the
Limitation.
          9.3 Escrow Period; Release From Escrow.
               (a) The period of time during which the Escrow Amount shall
remain in the Escrow Fund shall terminate upon the Release Date; provided,
however, that a portion of the Escrow Fund that equals the total amount of
Damages claimed in any unsatisfied claims specified in any Officer’s Certificate
(as defined in Section 9.4 below) delivered to the Escrow Agent prior to the
Release Date with respect to facts and circumstances existing on or prior to the
Termination Date, shall remain in the Escrow Fund until such claims have been
resolved.

47



--------------------------------------------------------------------------------



 



               (b) Within fifteen (15) business days after the Termination Date
(the “Release Date”), the Escrow Agent shall release from escrow to the
stockholders of Target their pro rata portion of the Escrow Fund, less with
respect to each such stockholder an amount equal to the sum of (i) such
stockholder’s pro rata portion of any liability described in an Officer’s
Certificate delivered to Acquiror in accordance with Section 9.4 and (ii) such
stockholder’s pro rata portion of any liability described in an Officer’s
Certificate delivered to the Escrow Agent in accordance with Section 9.3(a) with
respect to any pending but unresolved indemnification claims of Acquiror
Indemnified Person. Any amount of the Escrow Fund held as a result of clause
(ii) shall be released to the stockholders of Target or released to Acquiror (as
appropriate) promptly upon resolution of each specific indemnification claim
involved. A Target stockholder’s pro rata portion of any amount released from
the Escrow Fund shall be in proportion to their Applicable Escrow Ownership
Percentage. Any fractional amounts to be released and delivered from the Escrow
Fund to the stockholders of Target shall be rounded to the nearest whole cent.
               (c) None of the Escrow Fund or any beneficial interest therein
may be pledged, sold, assigned or transferred, including by operation of law, by
any stockholder of Target or be taken or reached by any legal or equitable
process in satisfaction of any debt or other liability of any such stockholder,
prior to the delivery to such stockholder of such stockholder’s pro rata portion
of the Escrow Fund by the Escrow Agent as provided herein.
               (d) The Escrow Agent is hereby granted the power to effect any
transfer of the Escrow Fund contemplated by this Agreement.
          9.4 Claims Upon Escrow Fund. Upon receipt by the Escrow Agent on or
before the Release Date of a certificate signed by any officer of Acquiror (an
“Officer’s Certificate”) stating that Damages exist for which indemnification
may be sought from the stockholders of Target under Section 9.2, and specifying
in reasonable detail the individual items of such Damages included in the amount
so stated, the date each such item was paid, or properly accrued or arose, and
the nature of the misrepresentation, breach of warranty, covenant, claim,
payment or amount to which such item is related, the Escrow Agent shall, subject
to the provisions of this Section 9, deliver to Acquiror out of the Escrow Fund,
as promptly as practicable, an amount equal to such Damages.
          9.5 Objections to Claims.
               (a) At the time of delivery of any Officer’s Certificate to the
Escrow Agent, the Acquiror shall also deliver a duplicate copy of such Officer’s
Certificate to the Stockholders’ Agent. For a period of thirty (30) days after
delivery of such Officer’s Certificate, the Escrow Agent shall make no payment
of amounts from the Escrow Fund pursuant to Section 9.4 hereof unless the Escrow
Agent shall have received written authorization from the Stockholders’ Agent to
make such payment. After the expiration of such thirty (30) day period, the
Escrow Agent shall make payment of the amounts in the Escrow Fund in accordance
with Section 9.4 hereof, provided that no such payment may be made if the
Stockholders’ Agent shall object in a written statement to the claim made in the
Officer’s Certificate, and such statement shall have been delivered to the
Escrow Agent and to Acquiror prior to the expiration of such thirty (30) day
period.

48



--------------------------------------------------------------------------------



 



               (b) In case the Stockholders’ Agent shall so object in writing to
any claim or claims by Acquiror made in any Officer’s Certificate, Acquiror
shall have thirty (30) days to respond in a written statement to the objection
of the Stockholders’ Agent. If after such thirty (30) day period there remains a
dispute as to any claims, the Stockholders’ Agent and Acquiror shall attempt in
good faith for thirty (30) days to agree upon the rights of the respective
parties with respect to each of such claims. If the Stockholders’ Agent and
Acquiror should so agree, a memorandum setting forth such agreement shall be
prepared and signed by both parties and shall be furnished to the Escrow Agent.
The Escrow Agent shall be entitled to rely on any such memorandum and shall
distribute the amounts in the Escrow Fund in accordance with the terms thereof
               (c) Notwithstanding anything to the contrary in this Section 9.5
or in Section 9.6, the Escrow Agent shall make payment of the amounts in the
Escrow Fund in accordance with Section 9.4 hereof if the Damages described in
the Officer’s Certificate are of the nature described in Section 9.2(b)(ii) or
(iii).
          9.6 Resolution of Conflicts and Arbitration.
               (a) If no agreement can be reached after good faith negotiation
between the parties pursuant to Section 9.5, either Acquiror or the
Stockholders’ Agent may, by written notice to the other, demand arbitration of
the matter unless the amount of the Damages is at issue in pending litigation
with a third party, in which event arbitration shall not be commenced until such
amount is ascertained or both parties agree to arbitration; and in either such
event the matter shall be settled by arbitration conducted by one arbitrator.
Acquiror and the Stockholders’ Agent shall agree on the arbitrator, provided
that if Acquiror and the Stockholders’ Agent cannot agree on such arbitrator,
either Acquiror or Stockholders’ Agent can request that Judicial Arbitration and
Mediation Services (“JAMS”) select the arbitrator. The arbitrator shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator, to discover relevant information from the
opposing parties about the subject matter of the dispute. The arbitrator shall
rule upon motions to compel or limit discovery and shall have the authority to
impose sanctions, including attorneys’ fees and costs, to the same extent as a
court of competent law or equity, should the arbitrator determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator
shall be written, shall be in accordance with applicable law and with this
Agreement, and shall be supported by written findings of fact and conclusions of
law which shall set forth the basis for the decision of the arbitrator. The
decision of the arbitrator as to the validity and amount of any claim in such
Officer’s Certificate shall be binding and conclusive upon the parties to this
Agreement, and notwithstanding anything in Section 9 hereof, the Escrow Agent
and the parties shall be entitled to act in accordance with such decision and
the Escrow Agent shall be entitled to make or withhold payments out of the
Escrow Fund in accordance therewith.
               (b) Judgment upon any award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall be held in
Santa Clara or San Mateo County, California under the commercial rules then in
effect of JAMS. The non-prevailing party to an arbitration shall pay its own
expenses, the fees of the arbitrator, any

49



--------------------------------------------------------------------------------



 



administrative fee of JAMS, and the expenses, including attorneys’ fees and
costs, reasonably incurred by the other party to the arbitration. For purposes
of this Section 9.6(b), in any arbitration hereunder in which any claim or the
amount thereof stated in the Officer’s Certificate is at issue, the party
seeking indemnification shall be deemed to be the non-prevailing party unless
the arbitrators award the party seeking indemnification more than one-half (1/2)
of the amount in dispute, plus any amounts not in dispute; otherwise, the person
against whom indemnification is sought shall be deemed to be the non-prevailing
party.
          9.7 Stockholders’ Agent.
               (a) The Target stockholders, by virtue of the approval of this
Agreement, hereby irrevocably appoint the Stockholders’ Agent as his, her or its
true and lawful agent and attorney-in-fact, with full power of substitution
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to act on his, her or its behalf with respect to any and all matters,
claims, controversies, or disputes arising out of the terms of this Agreement
after the Closing Date. The Stockholders’ Agent shall have the power to take any
and all actions which the Stockholders’ Agent believes are necessary or
appropriate or in the best interests of the Target stockholders, as fully as if
each such stockholder was acting on its, his or her own behalf, with respect to
indemnification claims made under Section 9 of this Agreement including
(a) following the Closing, to give and receive notices and communications made
pursuant to this Agreement and the other documents executed in connection
herewith relating to Section 9, (b) to administer, negotiate and settle any
claims with respect to indemnification claims made under Section 9 of this
Agreement, or any disputes arising in connection therewith, (c) to object to
such claims, (d) to agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, (e) to take all actions necessary or
appropriate in the judgment of the Stockholders’ Agent for the accomplishment of
the foregoing or as may be necessary or appropriate in the judgment of the
Stockholders’ Agent to implement the transactions contemplated hereby, and
(f) to employ accountants, attorneys and other professionals, and incur and pay
all costs and expenses related to the performance of the Stockholders’ Agent’s
duties and obligations. Notices or communications to or from the Stockholders’
Agent shall constitute notice to or from each of the stockholders for purposes
of this Agreement and the other documents executed in connection herewith. The
death or incapacity of any Target stockholder shall not terminate the authority
and agency of the Stockholders’ Agent. If the Stockholders’ Agent shall be
unable or unwilling to serve in such capacity, his successor shall be named by
those persons holding a majority of the shares of Target Capital Stock, on an
as-if converted basis, held by all stockholders immediately prior to the
Effective Time under this Agreement, and such successor shall serve and exercise
the powers of Stockholders’ Agent under this Agreement.
               (b) The Stockholders’ Agent shall not be liable for any act done
or omitted hereunder as Stockholder’ Agent (i) with the written consent of
Target stockholders who, immediately prior to the Effective Time, held a
majority of the outstanding Target Capital Stock (calculated on an as-converted
basis) or (ii) while acting in good faith and in the exercise of reasonable
judgment and any act done or omitted pursuant to the advice of counsel shall be
conclusive evidence of such good faith. The Target stockholders shall severally
indemnify and hold the Stockholders’ Agent harmless against any loss, liability
or expense incurred without

50



--------------------------------------------------------------------------------



 



gross negligence or bad faith on the part of the Stockholders’ Agent and arising
out of or in connection with the acceptance or administration of his duties
hereunder.
               (c) Subject to applicable law, the Stockholders’ Agent shall,
upon reasonable prior notice and at the expense of the Target stockholders, have
reasonable access during normal business hours and upon reasonable notice to
information about Target and the Surviving Corporation and the reasonable
assistance of Target’s and the Surviving Corporation’s officers and employees
for purposes of performing his duties and exercising his rights hereunder,
provided that the Stockholders’ Agent shall treat confidentially and not
disclose any nonpublic information from or about Target or the Surviving
Corporation to anyone (except on a need to know basis to individuals who agree
to treat such information confidentially).
               (d) Acquiror acknowledges that the Stockholders’ Agent may have a
conflict of interest with respect to his duties as Stockholders’ Agent, and in
such regard the Stockholders’ Agent has informed Acquiror that he will act in
the best interests of the Target stockholders.
               (e) Any portion of the Escrow Amount released by the Escrow Agent
for the benefit of the Target stockholders shall first be used for the purpose
of reimbursing the Stockholders’ Agent for losses and expenses incurred in
connection with its acting as the Stockholders’ Agent pursuant to this
Agreement. In furtherance of the foregoing and to enable the Stockholders’ Agent
to pay all costs and expenses payable pursuant to this Agreement, the
Stockholders’ Agent shall be authorized to direct the Escrow Agent to pay the
Stockholders’ Agent (for its own account) for such amounts from any Escrow
Amount released by the Escrow Agent for the benefit of the Target stockholders.
          9.8 Actions of the Stockholders’ Agent. A decision, act, consent or
instruction of the Stockholders’ Agent shall constitute a decision of all Target
stockholders and shall be final, binding and conclusive upon each such Target
stockholder, and the Escrow Agent and Acquiror may rely upon any decision, act,
consent or instruction of the Stockholders’ Agent as being the decision, act,
consent or instruction of each and every such Target stockholder. The Escrow
Agent and Acquiror are hereby relieved from any liability to any person for any
acts done by them in accordance with such decision, act, consent or instruction
of the Stockholders’ Agent.
          9.9 Third-Party Claims.
               (a) Notice of Third Party Claims. In the event Acquiror receives
written notice of a third-party claim which Acquiror believes may result in a
demand against the Escrow Fund by an Acquiror Indemnified Person, Acquiror shall
notify the Stockholders’ Agent of such claim in writing (a “Claim Notice”)
promptly after the Acquiror becomes aware of such claim, and in any event within
ten (10) business days thereof; provided that no delay on the part of the
Acquiror in providing such notice to Stockholders’ Agent shall relieve the
Target stockholders from any obligation hereunder unless, and then solely to the
extent that, the Target stockholders are prejudiced thereby.

51



--------------------------------------------------------------------------------



 



               (b) Defense. The Acquiror will have the right to defend, at the
sole cost and expense of the Acquiror, such third party claim by all appropriate
proceedings, which proceedings will be prosecuted reasonably and in good faith
by the Acquiror to final conclusion or will be settled at the discretion of the
Acquiror with the consent of the Stockholder’s Agent, which consent shall not be
unreasonably withheld or delayed. In the event that the Stockholders’ Agent
consents to any such settlement, the Stockholders’ Agent shall have no power or
authority to object under Section 9.5 or any other provision of this Section 9
to the amount of any claim by Acquiror against the Escrow Fund for indemnity
with respect to such settlement. The Acquiror will have full control of such
defense and proceedings, including any compromise or settlement thereof. If
requested by the Acquiror, the Stockholders’ Agent and the Target stockholders
will, at the sole cost and expense of the Acquiror, provide reasonable
cooperation to the Acquiror in contesting any third party claim that the
Acquiror elects to contest. The Stockholder’s Agent and the Target stockholders
shall be entitled, at their expense, to participate in, but not control, any
defense or settlement of such third party claim controlled by the Acquiror
pursuant to this Section 9.9(b)
          9.10 Adjustment for Insurance. For purposes of this Section 9, all
Damages shall be measured net of any amounts actually recovered (after deducting
related costs and expenses) by the Acquiror Indemnified Persons for the Damages
for which such indemnification payment is payable under any insurance policy,
warranty or indemnity from any third party. Acquiror shall use its commercially
reasonable efforts to collect any amounts available under any such insurance
policy, warranty or indemnity.
     10. General Provisions.
          10.1 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly delivered: (i) upon receipt if delivered
personally; (ii) three (3) business days after being mailed by registered or
certified mail, postage prepaid, return receipt requested; (iii) one
(1) business day after it is sent by commercial overnight courier service; or
(iv) upon transmission if sent via facsimile with confirmation of receipt to the
parties at the following address (or at such other address for a party as shall
be specified upon like notice:
(a) if to Acquiror or Merger Sub, to:

52



--------------------------------------------------------------------------------



 



Packeteer, Inc.
10201 N. De Anza Blvd.
Cupertino, CA 95014
(408) 873-4410
Attn: Chief Financial Officer
with a copy to:
DLA Piper Rudnick Gray Cary US LLP
2000 University Avenue
East Palo Alto, CA 94303-2248
Fax: 650-833-2001
Attn: Peter Astiz, Esq.
(b) if to Target, to:
Tacit Networks, Inc.
4081G Hadley Road
South Plainfield, NJ 07080
Fax: 908-845-0370
Attention: Chief Financial Officer
with a copy to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
220 W. 42nd Street, 20th Floor
New York, NY 10036
Fax: (877) 881-9076
Attention: Kenneth R. McVay, Esq.
(c) if to Stockholders’ Agent, to:
Vikram Gupta
Panorama Capital
2440 Sand Hill Road, Suite 302
Menlo Park, CA 94025
Fax: (650) 234-1437
with a copy to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
220 W. 42nd Street, 20th Floor
New York, NY 10036
Fax: (877) 881-9076
Attention: Kenneth R. McVay, Esq.

53



--------------------------------------------------------------------------------



 



          10.2 Definitions. In this Agreement any reference to any event,
change, condition or effect being “material” with respect to any entity or group
of entities means any material event, change, condition or effect related to the
financial condition, properties, assets (including intangible assets),
liabilities, business, operations or results of operations of such entity or
group of entities. In this Agreement any reference to a “Material Adverse
Effect” with respect to any entity or group of entities means any event, change
or effect that is materially adverse to the financial condition, properties,
assets, liabilities, business, operations, results of operations or prospects of
such entity and its subsidiaries, taken as a whole, but excluding any event,
change or effect that is generally applicable to the United States economy or
financial, securities or capital markets or to the industries in which Target
operates. In this Agreement any reference to a party’s “knowledge” means such
party’s actual knowledge after reasonable inquiry of officers, directors and
other employees of such party reasonably believed to have knowledge of such
matters. In this Agreement, an entity shall be deemed to be a “Subsidiary” of a
party if such party directly or indirectly owns, beneficially or of record, at
least 50% of the outstanding equity or financial interests of such entity.
          10.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
          10.4 Entire Agreement; Nonassignability; Parties in Interest. This
Agreement and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the exhibits and
schedules hereto, including the Target Disclosure Schedule and the Acquiror
Disclosure Schedule: (a) together constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof except for the Confidentiality Agreement,
which shall continue in full force and effect, and shall survive any termination
of this Agreement or the Closing, in accordance with its terms; and (b) are not
intended to confer upon any other person any rights or remedies hereunder and
shall not be assigned by operation of law or otherwise without the written
consent of the other parties.
          10.5 Severability. In the event that any provision of this Agreement
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
          10.6 Remedies Cumulative. Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy.

54



--------------------------------------------------------------------------------



 



          10.7 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of California applicable to parties
residing in California, without regard applicable principles of conflicts of
law. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of any court located within the County of Santa Clara, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated hereby and it agrees that process may be served upon it in
any manner authorized by the laws of the State of California for such persons
and waives and covenants not to assert or plead any objection which it might
otherwise have to such jurisdiction and such process.
          10.8 Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.
          10.9 Amendment; Waiver. Any amendment or waiver of any of the terms or
conditions of this Agreement must be in writing and must be duly executed by or
on behalf of the party to be charged with such waiver. The failure of a party to
exercise any of its rights hereunder or to insist upon strict adherence to any
term or condition hereof on any one occasion shall not be construed as a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
the terms and conditions of this Agreement at a later date. Further, no waiver
of any of the terms and conditions of this Agreement shall be deemed to or shall
constitute a waiver of any other term of condition hereof (whether or not
similar).

55



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Target, Acquiror, Merger Sub and Stockholders’
Agent have caused this Agreement to be executed and delivered by each of them or
their respective officers thereunto duly authorized, all as of the date first
written above.

          TACIT NETWORKS, INC.    
 
       
By:
  /s/ Greg Grodhaus    
 
       
 
  Greg Grodhaus    
 
  Chairman and Chief Executive Officer    
 
        PACKETEER, INC.    
 
       
By:
  /s/ David Yntema    
 
       
 
  David Yntema    
 
  Chief Financial Officer    
 
        OSLO ACQUISITION CORPORATION
 
       
By:
  /s/ David Yntema    
 
       
 
  David Yntema    
 
  President    
 
        STOCKHOLDERS’ AGENT    
 
        /s/ Vikram Gupta           Vikram Gupta    

SIGNATURE PAGE TO AGREEMENT AND PLAN OF REORGANIZATION

 